Exhibit 10.4

 

AMENDMENT NO. 1

 

TO

 

LIMITED LIABILITY COMPANY AGREEMENT

 

BETWEEN

 

CORE ALASKA, LLC AND ROYAL ALASKA, LLC

 

FOR

 

PEAK GOLD, LLC

 

This Amendment No. 1 (this “Amendment”) to the Limited Liability Company
Agreement of Peak Gold, LLC (the “Company”), dated January 8, 2015 (the
“Existing Agreement”), is made as of November 10, 2017 (the “Amendment Effective
Date”) between Core Alaska, LLC, a Delaware limited liability company (“CORE”),
and Royal Alaska, LLC, a Delaware limited liability company (“Royal”).

 

RECITALS

 

A.

CORE and Royal are the sole Members of the Company.

 

 

B.

Capitalized terms used and not separately defined in this Amendment (including
in these Recitals) have the meanings given in the Existing Agreement.

 

 

C.

Pursuant to Section 18.6 of the Existing Agreement, the Existing Agreement may
be modified only by an instrument in writing duly executed by all Members.

 

 

D.

Under Part 1 of Exhibit A of the Existing Agreement, the Properties consist of
the Tetlin Lease attached as Schedule 1 of Exhibit A to the Existing Agreement
and the State of Alaska unpatented mining claims listed on Schedule 2 of Exhibit
A to the Existing Agreement (the “Existing Properties”) and under Part 2 of
Exhibit A, the Area of Interest consists of the areas within three (3) miles of
the external boundaries of each of the Existing Properties (the “Existing Area
of Interest”).

 

 

E.

The Company recently located and recorded the State of Alaska Mining Claims
described at Part 1 of Exhibit A as attached to this Amendment (the “New
Properties”) under the heading “New Properties”, which are located wholly or
partly outside of the Existing Area of Interest.

 

 

F.

Expenditures in connection with locating the New Properties have been entirely
funded by Royal.

 

 

G.

The Members wish to modify the Existing Agreement in order to do the following:

 

 

a.

Include all of the New Properties, including those located wholly or partly
outside of the Existing Area of Interest, as Properties for all purposes;

 

 

b.

Expand the Existing Area of Interest for certain purposes;

 

1

--------------------------------------------------------------------------------

 

 

 

c.

Amend certain rights and obligations of the Members to the extent they seek or
acquire mineral interests or other interests in real property outside of the
Area of Interest as so expanded;

 

 

d.

Amend Exhibit C to the Existing Agreement; and

 

 

e.

In consideration of, among other things:

 

(1) Royal contributing funding to the Company (as Earn In Contributions) for the
expenditures to locate the New Properties, including those New Properties
situated wholly or partly outside of the Existing Area of Interest; and

(2) the Members’ mutual agreement, as reflected in this Amendment, to include
all of the New Properties as Properties and to expand the Area of Interest;

and without altering, among other things, the rights of the Members to earn
and/or maintain their respective Membership Interests, concurrently with the
execution of this Amendment the Members have caused the Company to execute and
deliver to Royal or its designated Affiliate an Omnibus Amendment and
Restatement of Royalty Deeds and Grant and Deed of Additional Royalty dated the
date hereof and attached as Annex A to this Amendment (the “New Royalty Deed”),
which New Royalty Deed:

 

 

(A)

Amends and replaces the terms and conditions governing certain existing royalty
interests over the Existing Properties currently held by Royal; and

 

 

(B)

conveys to Royal or its designated Affiliate a royalty on net smelter returns
from the production of Minerals from (i) the New Properties, (ii) any other
Properties made subject to the Existing Agreement, as amended by this Amendment,
on or before October 31, 2018 and (iii) any other Properties made subject to the
Existing Agreement, as amended by this Amendment, from and after October 31,
2018, if Royal has earned at least a 40% Membership Interest as of October 31,
2018.

 

2

--------------------------------------------------------------------------------

 

 

AGREEMENT

 

NOW THEREFORE, for the consideration recited in the foregoing recitals and the
mutual covenants set forth in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Royal and CORE hereby agree as follows:

 

 

1.

Amendments to Properties and Properties Exhibit. From and after the Amendment
Effective Date:

 

 

a.

The list of State of Alaska Mining Claims described at Part 1 of Exhibit A to
the Existing Agreement is hereby replaced in its entirety by the list of State
of Alaska Mining Claims described at Part 1 of Exhibit A to this Amendment; and

 

 

b.

The defined term “Properties” appearing in Article I of the Existing Agreement
is hereby replaced in its entirety with the following:

“Properties” means the Tetlin Lease and those certain State of Alaska mining
claims described in Part 1 of Exhibit A, and any other patented mining claims,
unpatented mining claims, mill sites, fee lands, leases (whether granted by a
Governmental Authority or otherwise), licenses, and other mineral rights or
other similar interests in real property acquired by the Company from time to
time from and after the Amendment Effective Date.

 

 

c.

The defined term “Amendment Effective Date” is hereby added to Article I of the
Existing Agreement in its proper alphanumeric location as follows:

 

“Amendment Effective Date” means the date of that certain Amendment No. 1 to
this Agreement.

 

 

2.

Amendments to Area of Interest and Related Provisions. From and after the
Amendment Effective Date:

 

 

a.

The map attached at Part 2 of Exhibit A to the Existing Agreement is hereby
replaced in its entirety by the map attached at Part 2 of Exhibit A to this
Amendment; and

 

 

b.

The defined term “Area of Interest” appearing in Article I of the Existing
Agreement is hereby replaced in its entirety with the following:

 

“Area of Interest” means, collectively, (i) the area circumscribed by the purple
border depicted on the map attached at Part 2 of Exhibit A to this Agreement;
and (ii) the areas within three (3) miles of the external boundaries of any
other Properties which are held by the Company from time to time from and after
the Amendment Effective Date.

 

 

c.

The defined term “Restricted Interest” is hereby added to Article I of the
Existing Agreement in its proper alphanumeric location as follows:

 

“Restricted Interest” means any patented mining claim, unpatented mining claim,
mill site, fee interest, leasehold interest (whether granted by an Authority or
otherwise), license, or other mineral right or other similar interest in real
property (including any royalty interest other than those royalty interests
conveyed to Royal or its designated Affiliate under the Royalty Deed) located or
otherwise acquired by or on behalf of a Member or its Affiliate during the term
of this Agreement located (i) within the Area of Interest; (ii) directly
adjacent to any portion of the Area of Interest; or (iii) contiguous with any
portion of an interest described under (ii) of this definition.

 

3

--------------------------------------------------------------------------------

 

 

 

d.

Section 4.5 of the Existing Agreement is hereby amended by replacing the phrase
“provided Section 12.4” therein with the phrase “expressly provided in this
Agreement”.

 

 

e.

Section 8.2 of the Existing Agreement is hereby amended as follows:

 

 

i.

 

Section 8.2(e)(i) of the Existing Agreement is hereby amended by adding “,
royalties” immediately following the word “contracts” appearing therein;

          ii.   Section 8.2(f)(ii) of the Existing Agreement is hereby amended
by adding the words “, and agreements of the Company (including for any
royalty)” immediately following the word “regulations” appearing therein;      
    iii.   Section 8.2(f)(iii) of the Existing Agreement is hereby amended by
adding the words “or breach” immediately following the word “violation”
appearing therein; and           iv.   Section 8.2(s) of the Existing Agreement
is hereby amended by adding the words “and contract counterparties (including in
respect of any royalty)” immediately following the word “contractors” appearing
therein.

 

 

f.

The last sentence of Section 8.3 of the Existing Agreement is hereby amended by
adding “self-dealing,” immediately preceding the word “willful” appearing
therein.

 

 

g.

Sections 13.1 through 13.4 (inclusive) of the Existing Agreement are hereby
replaced in their entireties with the following:

 

13.1 Notice to Non-Acquiring Member. Within five (5) days after the acquisition
of any Restricted Interest, the Member that acquired or whose Affiliate acquired
such Restricted Interest shall notify the other Member of such acquisition. The
notice shall describe in detail the Restricted Interest, the lands and minerals
covered thereby, and the actual out-of-pocket cost to acquire such Restricted
Interest. In addition to such notice, the relevant Member shall make any and all
information in such Member’s possession or control concerning the Restricted
Interest available for inspection by the other Member.

 

13.2 Option Exercised. If, within ninety (90) days after receiving a notice
described in Section 13.1, the other Member elects to participate in the
Restricted Interest, the acquiring Member or its Affiliate shall convey to the
Company (or to the other Member or an Affiliate of the Company as mutually
agreed by the Members), by special warranty deed, its entire acquired interest
(or if to the other Member, a proportionate undivided interest therein based on
the then Percentage Interests of the Members). If conveyed to the Company, the
Restricted Interest shall become a part of the Properties for all purposes of
this Agreement immediately upon the notice of such other Member’s election to
participate therein. Such other Member shall promptly pay to the acquiring
Member its proportionate share based on the then Percentage Interests of the
latter’s actual out-of-pocket cost to acquire such Restricted Interest; provided
that, during the Earn In Period, all such out-of-pocket acquisition costs shall
be funded by Royal’s Earn In Contributions. Until the option under this Section
13.2 is exercised (or deemed exercised), the Member or its Affiliate holding a
Restricted Interest shall be deemed to hold such Restricted Interest in
constructive trust for the benefit of the Company. Any Member holding a
Restricted Interest agrees (for itself and its Affiliate) that the Company and
the other Members shall be entitled to specific performance of this Section
13.2.

 

4

--------------------------------------------------------------------------------

 

 

13.3 Option Not Exercised. If the option under Section 13.2 is not exercised
within the relevant ninety (90) day period, neither the other Member nor the
Company shall have any interest in the Restricted Interest, and the Restricted
Interest shall not be a part of the Properties or otherwise be subject to this
Agreement.

 

 

3.

Amendment on Use of Confidential Information Outside Area of Interest. Section
17.1 of the Existing Agreement is hereby amended by adding the following clause
after the word “withheld” appearing therein:

 

; provided that without prior notice, liability or obligation to, or consent of,
the other Member or the Company, each Member shall be free to use, (but shall
not reveal, provide or transfer to any third party other than such Member’s
Representatives who shall be required to maintain the confidentiality of such
information) any Confidential Information it obtains or has obtained under this
Agreement (including while acting in the role of Manager), and has shared with
the other Member (for clarity, interpretations of factual Confidential
Information prepared by or on behalf of a Member, and not for the Company, need
not be shared by such Member with the other Member), whether pertaining to areas
within or outside the Area of Interest, solely in connection with such Member’s
review, pursuit and acquisition of any patented mining claim, unpatented mining
claim, mill site, fee interest, leasehold interest (whether granted by an
Authority or otherwise), license, or other mineral right or other similar
interest in real property (including any royalty interest) located outside the
Area of Interest (as in effect at the relevant time), including, without
limitation, all analyses, interpretations, compilations, studies and evaluations
of such information, data, knowledge and know-how generated or prepared by or on
behalf of either Member, the Manager, or the Company.

 

 

4.

Amendment to Exhibit C. Exhibit C to the Existing Agreement is hereby replaced
in its entirety by Exhibit C to this Amendment.

 

 

5.

Value of Royalty Equivalent to Additional Capital Contribution by Royal.

 

 

a.

As of the Amendment Effective Date, the Members agree that the value of the New
Royalty is $13,890, and that the grant of the New Royalty shall constitute a
distribution to Royal in the same amount.

 

 

b.

The first sentence of Section 5.1(b)(ii)(3) of the Existing Agreement is hereby
replaced in its entirety by the following:

 

If Royal funds the entire Phase II Earn In Contribution, then Royal may make
further contributions in an amount up to an additional $10,013,890 (the “Phase
III Earn In Contributions”) for an additional Percentage Interest of up to
fifteen percent (15%) (and a total Percentage Interest of up to forty percent
(40%)).

 

5

--------------------------------------------------------------------------------

 

 

 

6.

New Royalty Conveyance. Contemporaneously with the execution and delivery of
this Amendment, the Company shall execute and deliver to Royal (or its Affiliate
designated by written notice to CORE) the New Royalty Deed; provided that the
New Royalty Deed shall only extend to Properties made subject to the Agreement
from and after October 31, 2018, if Royal has earned at least a 40% Membership
Interest as of October 31, 2018.

 

 

7.

Governing Law. Except for matters of title to the Properties, which shall be
governed by the Law of their situs, this Amendment shall be governed by and
interpreted in accordance with the laws of the State of Delaware, except for its
rules pertaining to conflicts of laws.

 

 

8.

Further Assurances. Each Member and the Manager agrees to take from time to time
such actions and execute such additional instruments as may be reasonably
necessary or convenient to implement and carry out the intent and purposes of
this Amendment.

 

 

9.

No Other Modifications to Existing Agreement. Except to the extent modified by
this Amendment, the Existing Agreement remains in full force and effect
according to its terms.

 

 

10.

Counterpart Signatures. This Amendment may be executed in one or more
counterparts each of which when executed shall be deemed to be an original, and
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment in
.pdf or other electronic form shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

[Signatures on next page]

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Royal and CORE have executed this Amendment, as Members, as
of the Amendment Effective Date.

 

CORE ALASKA, LLC

 

By: /s/John B. Juneau

       _____________________________

Name: John B. Juneau

Title: President and Chief Executive Officer

 

 

ROYAL ALASKA, LLC

 

By: /s/Mark Isto

       _____________________________

Name: Mark Isto

Title: Vice President

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Part 1

 

Properties

 

Existing Properties

 

 ClaimName

Acreage

   

Meridian

 

Township

 

Range

Section

 

ADL_Num

 

 Eagle 1

160

   

Copper River

 

17N

 

11E

4

 

715417

 

 Eagle 2

160

   

Copper River

 

17N

 

11E

4

 

715418

 

 Eagle 3

160

   

Copper River

 

17N

 

11E

3

 

715419

 

 Eagle 4

160

   

Copper River

 

17N

 

11E

3

 

715420

 

 Eagle 5

160

   

Copper River

 

17N

 

11E

2

 

715421

 

 Eagle 6

160

   

Copper River

 

17N

 

11E

2

 

715422

 

 Eagle 7

160

   

Copper River

 

17N

 

11E

1

 

715423

 

 Eagle 8

160

   

Copper River

 

17N

 

11E

4

 

715424

 

 Eagle 9

160

   

Copper River

 

17N

 

11E

4

 

715425

 

 Eagle 10

160

   

Copper River

 

17N

 

11E

3

 

715426

 

 Eagle 11

160

   

Copper River

 

17N

 

11E

3

 

715427

 

 Eagle 12

160

   

Copper River

 

17N

 

11E

2

 

715428

 

 Eagle 13

160

   

Copper River

 

17N

 

11E

2

 

715429

 

 Eagle 14

160

   

Copper River

 

17N

 

11E

1

 

715430

 

 Eagle 15

160

   

Copper River

 

17N

 

11E

1

 

715431

 

 Eagle 16

160

   

Copper River

 

17N

 

11E

9

 

715432

 

 Eagle 17

160

   

Copper River

 

17N

 

11E

9

 

715433

 

 Eagle 18

160

   

Copper River

 

17N

 

11E

10

 

715434

 

 Eagle 19

160

   

Copper River

 

17N

 

11E

10

 

715435

 

 Eagle 20

160

   

Copper River

 

17N

 

11E

11

 

715436

 

 Eagle 21

160

   

Copper River

 

17N

 

11E

11

 

715437

 

 Eagle 22

160

   

Copper River

 

17N

 

11E

12

 

715438

 

 Eagle 23

160

   

Copper River

 

17N

 

11E

12

 

715439

 

 Eagle 24

160

   

Copper River

 

17N

 

12E

7

 

715440

 

 Eagle 25

160

   

Copper River

 

17N

 

12E

7

 

715441

 

 Eagle 26

160

   

Copper River

 

17N

 

11E

9

 

715442

 

 Eagle 27

160

   

Copper River

 

17N

 

11E

9

 

715443

 

 Eagle 28

160

   

Copper River

 

17N

 

11E

10

 

715444

 

 Eagle 29

160

   

Copper River

 

17N

 

11E

10

 

715445

 

 Eagle 30

160

   

Copper River

 

17N

 

11E

11

 

715446

 

 Eagle 31

160

   

Copper River

 

17N

 

11E

11

 

715447

 

 Eagle 32

160

   

Copper River

 

17N

 

11E

12

 

715448

 

 Eagle 33

160

   

Copper River

 

17N

 

11E

12

 

715449

 

 Eagle 34

160

   

Copper River

 

17N

 

12E

7

 

715450

 

 Eagle 35

160

   

Copper River

 

17N

 

12E

7

 

715451

 

 Eagle 36

160

   

Copper River

 

17N

 

12E

8

 

715452

 

 Eagle 37

160

   

Copper River

 

17N

 

12E

8

 

715453

 

 Eagle 38

160

   

Copper River

 

17N

 

11E

16

 

715454

 

 Eagle 39

160

   

Copper River

 

17N

 

11E

16

 

715455

 

 Eagle 40

160

   

Copper River

 

17N

 

11E

15

 

715456

 

 

1

--------------------------------------------------------------------------------

 

 

 Eagle 41

160

   

Copper River

 

17N

 

11E

15

 

715457

 

 Eagle 42

160

   

Copper River

 

17N

 

11E

14

 

715458

 

 Eagle 43

160

   

Copper River

 

17N

 

11E

14

 

715459

 

 Eagle 44

160

   

Copper River

 

17N

 

11E

13

 

715460

 

 Eagle 45

160

   

Copper River

 

17N

 

11E

13

 

715461

 

 Eagle 46

160

   

Copper River

 

17N

 

12E

18

 

715462

 

 Eagle 47

160

   

Copper River

 

17N

 

12E

18

 

715463

 

 Eagle 48

160

   

Copper River

 

17N

 

12E

17

 

715464

 

 Eagle 49

160

   

Copper River

 

17N

 

12E

17

 

715465

 

 Eagle 50

160

   

Copper River

 

17N

 

12E

16

 

715466

 

 Eagle 51

160

   

Copper River

 

17N

 

11E

16

 

715467

 

 Eagle 52

160

   

Copper River

 

17N

 

11E

16

 

715468

 

 Eagle 53

160

   

Copper River

 

17N

 

11E

15

 

715469

 

 Eagle 54

160

   

Copper River

 

17N

 

11E

15

 

715470

 

 Eagle 55

160

   

Copper River

 

17N

 

11E

14

 

715471

 

 Eagle 56

160

   

Copper River

 

17N

 

11E

14

 

715472

 

 Eagle 57

160

   

Copper River

 

17N

 

11E

13

 

715473

 

 Eagle 58

160

   

Copper River

 

17N

 

11E

13

 

715474

 

 Eagle 59

160

   

Copper River

 

17N

 

12E

18

 

715475

 

 Eagle 60

160

   

Copper River

 

17N

 

12E

18

 

715476

 

 Eagle 61

160

   

Copper River

 

17N

 

12E

17

 

715477

 

 Eagle 62

160

   

Copper River

 

17N

 

12E

17

 

715478

 

 Eagle 63

160

   

Copper River

 

17N

 

12E

16

 

715479

 

 Eagle 64

160

   

Copper River

 

17N

 

12E

16

 

715480

 

 Eagle 65

160

   

Copper River

 

17N

 

11E

23

 

715481

 

 Eagle 66

160

   

Copper River

 

17N

 

11E

23

 

715482

 

 Eagle 67

160

   

Copper River

 

17N

 

11E

24

 

715483

 

 Eagle 68

160

   

Copper River

 

17N

 

11E

24

 

715484

 

 Eagle 69

160

   

Copper River

 

17N

 

12E

19

 

715485

 

 Eagle 70

160

   

Copper River

 

17N

 

12E

19

 

715486

 

 Eagle 71

160

   

Copper River

 

17N

 

12E

20

 

715487

 

 Eagle 72

160

   

Copper River

 

17N

 

12E

20

 

715488

 

 Eagle 73

160

   

Copper River

 

17N

 

12E

21

 

715489

 

 Eagle 74

160

   

Copper River

 

17N

 

12E

21

 

715490

 

 Eagle 75

160

   

Copper River

 

17N

 

12E

22

 

715491

 

 Eagle 76

160

   

Copper River

 

17N

 

11E

23

 

715492

 

 Eagle 77

160

   

Copper River

 

17N

 

11E

23

 

715493

 

 Eagle 78

160

   

Copper River

 

17N

 

11E

24

 

715494

 

 Eagle 79

160

   

Copper River

 

17N

 

11E

24

 

715495

 

 Eagle 80

160

   

Copper River

 

17N

 

12E

19

 

715496

 

 Eagle 81

160

   

Copper River

 

17N

 

12E

19

 

715497

 

 Eagle 82

160

   

Copper River

 

17N

 

12E

20

 

715498

 

 Eagle 83

160

   

Copper River

 

17N

 

12E

20

 

715499

 

 Eagle 84

160

   

Copper River

 

17N

 

12E

21

 

715500

 

 Eagle 85

160

   

Copper River

 

17N

 

12E

21

 

715501

 

 Eagle 86

160

   

Copper River

 

17N

 

12E

22

 

715502

 

 Eagle 87

160

   

Copper River

 

17N

 

12E

22

 

715503

 

 Eagle 88

160

   

Copper River

 

17N

 

11E

25

 

715504

 

 

2

--------------------------------------------------------------------------------

 

 

 Eagle 89

160

   

Copper River

 

17N

 

11E

25

 

715505

 

 Eagle 90

160

   

Copper River

 

17N

 

12E

30

 

715506

 

 Eagle 91

160

   

Copper River

 

17N

 

12E

30

 

715507

 

 Eagle 92

160

   

Copper River

 

17N

 

12E

29

 

715508

 

 Eagle 93

160

   

Copper River

 

17N

 

12E

29

 

715509

 

 Eagle 94

160

   

Copper River

 

17N

 

12E

28

 

715510

 

 Eagle 95

160

   

Copper River

 

17N

 

12E

28

 

715511

 

 Eagle 96

160

   

Copper River

 

17N

 

12E

27

 

715512

 

 Eagle 97

160

   

Copper River

 

17N

 

12E

27

 

715513

 

 Eagle 99

160

   

Copper River

 

17N

 

11E

25

 

715515

 

 Eagle 100

160

   

Copper River

 

17N

 

11E

25

 

715516

 

 Eagle 101

160

   

Copper River

 

17N

 

12E

30

 

715517

 

 Eagle 102

160

   

Copper River

 

17N

 

12E

30

 

715518

 

 Eagle 103

160

   

Copper River

 

17N

 

12E

29

 

715519

 

 Eagle 104

160

   

Copper River

 

17N

 

12E

29

 

715520

 

 Eagle 105

160

   

Copper River

 

17N

 

12E

28

 

715521

 

 Eagle 106

160

   

Copper River

 

17N

 

12E

28

 

715522

 

 Eagle 107

160

   

Copper River

 

17N

 

12E

27

 

715523

 

 Eagle 108

160

   

Copper River

 

17N

 

12E

27

 

715524

 

 Eagle 110

160

   

Copper River

 

17N

 

11E

36

 

715526

 

 Eagle 111

160

   

Copper River

 

17N

 

11E

36

 

715527

 

 Eagle 112

160

   

Copper River

 

17N

 

12E

31

 

715528

 

 Eagle 113

160

   

Copper River

 

17N

 

12E

31

 

715529

 

 Eagle 114

160

   

Copper River

 

17N

 

12E

32

 

715530

 

 Eagle 115

160

   

Copper River

 

17N

 

12E

32

 

715531

 

 Eagle 116

160

   

Copper River

 

17N

 

12E

33

 

715532

 

 Eagle 117

160

   

Copper River

 

17N

 

12E

33

 

715533

 

 Eagle 118

160

   

Copper River

 

17N

 

12E

34

 

715534

 

 Eagle 119

160

   

Copper River

 

17N

 

12E

34

 

715535

 

 Eagle 121

160

   

Copper River

 

17N

 

11E

36

 

715537

 

 Eagle 122

160

   

Copper River

 

17N

 

11E

36

 

715538

 

 Eagle 123

160

   

Copper River

 

17N

 

12E

31

 

715539

 

 Eagle 124

160

   

Copper River

 

17N

 

12E

31

 

715540

 

 Eagle 125

160

   

Copper River

 

17N

 

12E

32

 

715541

 

 Eagle 126

160

   

Copper River

 

17N

 

12E

32

 

715542

 

 Eagle 127

160

   

Copper River

 

17N

 

12E

33

 

715543

 

 Eagle 128

160

   

Copper River

 

17N

 

12E

33

 

715544

 

 Eagle 129

160

   

Copper River

 

17N

 

12E

34

 

715545

 

 Eagle 130

160

   

Copper River

 

17N

 

12E

34

 

715546

 

 Eagle 131

160

   

Copper River

 

17N

 

12E

35

 

715547

 

 Eagle 132

160

   

Copper River

 

16N

 

12E

5

 

715548

 

 Eagle 133

160

   

Copper River

 

16N

 

12E

5

 

715549

 

 Eagle 134

160

   

Copper River

 

16N

 

12E

4

 

715550

 

 Eagle 135

160

   

Copper River

 

16N

 

12E

4

 

715551

 

 Eagle 136

160

   

Copper River

 

16N

 

12E

3

 

715552

 

 Eagle 137

160

   

Copper River

 

16N

 

12E

3

 

715553

 

 Eagle 138

160

   

Copper River

 

16N

 

12E

2

 

715554

 

 Eagle 139

160

   

Copper River

 

16N

 

12E

2

 

715555

 

 

3

--------------------------------------------------------------------------------

 

 

 Eagle 140

160

   

Copper River

 

16N

 

12E

1

 

715556

 

 Eagle 141

160

   

Copper River

 

16N

 

12E

1

 

715557

 

 Eagle 142

160

   

Copper River

 

16N

 

12E

5

 

715558

 

 Eagle 143

160

   

Copper River

 

16N

 

12E

5

 

715559

 

 Eagle 144

160

   

Copper River

 

16N

 

12E

4

 

715560

 

 Eagle 145

160

   

Copper River

 

16N

 

12E

4

 

715561

 

 Eagle 146

160

   

Copper River

 

16N

 

12E

3

 

715562

 

 Eagle 147

160

   

Copper River

 

16N

 

12E

3

 

715563

 

 Eagle 148

160

   

Copper River

 

16N

 

12E

2

 

715564

 

 Eagle 149

160

   

Copper River

 

16N

 

12E

2

 

715565

 

 Eagle 150

160

   

Copper River

 

16N

 

12E

1

 

715566

 

 Eagle 151

160

   

Copper River

 

16N

 

12E

1

 

715567

 

 Eagle 152

160

   

Copper River

 

16N

 

13E

6

 

715568

 

 Eagle 153

160

   

Copper River

 

16N

 

13E

6

 

715569

 

 Eagle 154

160

   

Copper River

 

16N

 

12E

9

 

715570

 

 Eagle 155

160

   

Copper River

 

16N

 

12E

9

 

715571

 

 Eagle 156

160

   

Copper River

 

16N

 

12E

10

 

715572

 

 Eagle 157

160

   

Copper River

 

16N

 

12E

10

 

715573

 

 Eagle 158

160

   

Copper River

 

16N

 

12E

11

 

715574

 

 Eagle 159

160

   

Copper River

 

16N

 

12E

11

 

715575

 

 Eagle 160

160

   

Copper River

 

16N

 

12E

12

 

715576

 

 Eagle 161

160

   

Copper River

 

16N

 

12E

12

 

715577

 

 Eagle 162

160

   

Copper River

 

16N

 

13E

7

 

715578

 

 Eagle 163

160

   

Copper River

 

16N

 

13E

7

 

715579

 

 Eagle 164

160

   

Copper River

 

16N

 

13E

8

 

715580

 

 Eagle 165

160

   

Copper River

 

16N

 

12E

9

 

715581

 

 Eagle 166

160

   

Copper River

 

16N

 

12E

9

 

715582

 

 Eagle 167

160

   

Copper River

 

16N

 

12E

10

 

715583

 

 Eagle 168

160

   

Copper River

 

16N

 

12E

10

 

715584

 

 Eagle 169

160

   

Copper River

 

16N

 

12E

11

 

715585

 

 Eagle 170

160

   

Copper River

 

16N

 

12E

11

 

715586

 

 Eagle 171

160

   

Copper River

 

16N

 

12E

12

 

715587

 

 Eagle 172

160

   

Copper River

 

16N

 

12E

12

 

715588

 

 Eagle 173

160

   

Copper River

 

16N

 

13E

7

 

715589

 

 Eagle 174

160

   

Copper River

 

16N

 

13E

7

 

715590

 

 Eagle 175

160

   

Copper River

 

16N

 

13E

8

 

715591

 

 Eagle 176

160

   

Copper River

 

16N

 

12E

16

 

715592

 

 Eagle 177

160

   

Copper River

 

16N

 

12E

16

 

715593

 

 Eagle 178

160

   

Copper River

 

16N

 

12E

15

 

715594

 

 Eagle 179

160

   

Copper River

 

16N

 

12E

15

 

715595

 

 Eagle 180

160

   

Copper River

 

16N

 

12E

14

 

715596

 

 Eagle 181

160

   

Copper River

 

16N

 

12E

14

 

715597

 

 Eagle 182

160

   

Copper River

 

16N

 

12E

13

 

715598

 

 Eagle 183

160

   

Copper River

 

16N

 

12E

16

 

715599

 

 Eagle 184

160

   

Copper River

 

16N

 

12E

16

 

715600

 

 Eagle 185

160

   

Copper River

 

16N

 

12E

15

 

715601

 

 Eagle 186

160

   

Copper River

 

16N

 

12E

15

 

715602

 

 Eagle 187

160

   

Copper River

 

16N

 

12E

14

 

715603

 

 

4

--------------------------------------------------------------------------------

 

 

 Eagle 188

160

   

Copper River

 

16N

 

12E

21

 

715604

 

 Eagle 189

160

   

Copper River

 

16N

 

12E

21

 

715605

 

 Eagle 190

160

   

Copper River

 

16N

 

12E

22

 

715606

 

 Eagle 191

160

   

Copper River

 

16N

 

12E

22

 

715607

 

 Eagle 192

160

   

Copper River

 

16N

 

12E

21

 

715608

 

 Eagle 193

160

   

Copper River

 

16N

 

12E

21

 

715609

 

 Eagle 194

160

   

Copper River

 

16N

 

12E

22

 

715610

 

 Eagle 195

160

   

Copper River

 

16N

 

12E

28

 

715611

 

 Eagle 196

160

   

Copper River

 

16N

 

12E

28

 

715612

 

 Eagle 197

160

   

Copper River

 

16N

 

12E

28

 

715613

 

 Eagle 198

40

   

Copper River

 

16N

 

13E

6

 

715614

 

 Eagle 199

40

   

Copper River

 

16N

 

13E

6

 

715615

 

 Eagle 200

32.7

   

Copper River

 

16N

 

13E

6

 

715616

 

 Eagle 201

1.7

   

Copper River

 

16N

 

13E

6

 

715617

 

 Eagle 202

40

   

Copper River

 

16N

 

13E

6

 

715618

 

 Eagle 203

40

   

Copper River

 

16N

 

13E

6

 

715619

 

 Eagle 204

40

   

Copper River

 

16N

 

13E

6

 

715620

 

 Eagle 205

40

   

Copper River

 

16N

 

13E

6

 

715621

 

 Eagle 206

16.1

   

Copper River

 

16N

 

13E

5

 

715622

 

 Eagle 207

40

   

Copper River

 

16N

 

13E

5

 

715623

 

 Eagle 208

34.2

   

Copper River

 

16N

 

13E

5

 

715624

 

 Eagle 209

2.7

   

Copper River

 

16N

 

13E

5

 

715625

 

 Eagle 210

40

   

Copper River

 

16N

 

13E

5

 

715626

 

 Eagle 211

40

   

Copper River

 

16N

 

13E

5

 

715627

 

 Eagle 212

40

   

Copper River

 

16N

 

13E

5

 

715628

 

 Eagle 213

19.4

   

Copper River

 

16N

 

13E

5

 

715629

 

 Eagle 214

40

   

Copper River

 

16N

 

13E

8

 

715630

 

 Eagle 215

40

   

Copper River

 

16N

 

13E

8

 

715631

 

 Eagle 216

40

   

Copper River

 

16N

 

13E

8

 

715632

 

 Eagle 217

40

   

Copper River

 

16N

 

13E

8

 

715633

 

 TOK 123

4.1

   

Copper River

 

16N

 

13E

9

 

715634

 

 TOK 124

5.9

   

Copper River

 

16N

 

13E

10

 

715635

 

 TOK 125

2.4

   

Copper River

 

16N

 

13E

21

 

715636

 

 TOK 126

6.6

   

Copper River

 

16N

 

13E

28

 

715637

 

 TOK 127

0.9

   

Copper River

 

16N

 

13E

30

 

715638

 

 TOK 128

4.6

   

Copper River

 

16N

 

13E

30

 

715639

 

 TOK 129

1.9

   

Copper River

 

16N

 

13E

30

 

715640

 

 TOK 130

1.9

   

Copper River

 

16N

 

12E

25

 

715641

 

 TOK 131

1.1

   

Copper River

 

16N

 

12E

36

 

715642

 

 Bush 1

160

   

Copper River

 

20N

 

13E

26

 

717252

 

 Bush 2

160

   

Copper River

 

20N

 

13E

26

 

717253

 

 Bush 3

160

   

Copper River

 

20N

 

13E

25

 

717254

 

 Bush 4

160

   

Copper River

 

20N

 

13E

25

 

717255

 

 Bush 5

160

   

Copper River

 

20N

 

13E

26

 

717256

 

 Bush 6

160

   

Copper River

 

20N

 

13E

26

 

717257

 

 Bush 7

160

   

Copper River

 

20N

 

13E

25

 

717258

 

 Bush 8

160

   

Copper River

 

20N

 

13E

25

 

717259

 

 Bush 9

160

   

Copper River

 

20N

 

13E

35

 

717260

 

 

5

--------------------------------------------------------------------------------

 

 

 Bush 10

160

   

Copper River

 

20N

 

13E

35

 

717261

 

 Bush 11

160

   

Copper River

 

20N

 

13E

36

 

717262

 

 Bush 12

160

   

Copper River

 

20N

 

13E

36

 

717263

 

 Bush 13

160

   

Copper River

 

20N

 

13E

35

 

717264

 

 Bush 14

160

   

Copper River

 

20N

 

13E

35

 

717265

 

 Bush 15

160

   

Copper River

 

20N

 

13E

36

 

717266

 

 Bush 16

160

   

Copper River

 

20N

 

13E

36

 

717267

 

 Bush 17

160

   

Copper River

 

19N

 

13E

2

 

717268

 

 Bush 18

160

   

Copper River

 

19N

 

13E

2

 

717269

 

 Bush 19

160

   

Copper River

 

19N

 

13E

1

 

717270

 

 Bush 20

160

   

Copper River

 

19N

 

13E

1

 

717271

 

 Bush 21

160

   

Copper River

 

19N

 

14E

6

 

717272

 

 Bush 22

160

   

Copper River

 

19N

 

14E

6

 

717273

 

 Bush 23

160

   

Copper River

 

19N

 

14E

5

 

717274

 

 Bush 24

160

   

Copper River

 

19N

 

14E

5

 

717275

 

 Bush 25

160

   

Copper River

 

19N

 

13E

2

 

717276

 

 Bush 26

160

   

Copper River

 

19N

 

13E

2

 

717277

 

 Bush 27

160

   

Copper River

 

19N

 

13E

1

 

717278

 

 Bush 28

160

   

Copper River

 

19N

 

13E

1

 

717279

 

 Bush 29

160

   

Copper River

 

19N

 

14E

6

 

717280

 

 Bush 30

160

   

Copper River

 

19N

 

14E

6

 

717281

 

 Bush 31

160

   

Copper River

 

19N

 

14E

5

 

717282

 

 Bush 32

160

   

Copper River

 

19N

 

14E

5

 

717283

 

 Bush 33

160

   

Copper River

 

19N

 

13E

11

 

717284

 

 Bush 34

160

   

Copper River

 

19N

 

13E

11

 

717285

 

 Bush 35

160

   

Copper River

 

19N

 

13E

12

 

717286

 

 Bush 36

160

   

Copper River

 

19N

 

13E

12

 

717287

 

 Bush 37

160

   

Copper River

 

19N

 

14E

7

 

717288

 

 Bush 38

160

   

Copper River

 

19N

 

14E

7

 

717289

 

 Bush 39

160

   

Copper River

 

19N

 

14E

8

 

717290

 

 Bush 40

160

   

Copper River

 

19N

 

14E

8

 

717291

 

 Bush 41

160

   

Copper River

 

19N

 

13E

11

 

717292

 

 Bush 42

160

   

Copper River

 

19N

 

13E

11

 

717293

 

 Bush 43

160

   

Copper River

 

19N

 

13E

12

 

717294

 

 Bush 44

160

   

Copper River

 

19N

 

13E

12

 

717295

 

 Bush 45

160

   

Copper River

 

19N

 

14E

7

 

717296

 

 Bush 46

160

   

Copper River

 

19N

 

14E

7

 

717297

 

 Bush 47

160

   

Copper River

 

19N

 

14E

8

 

717298

 

 Bush 48

160

   

Copper River

 

19N

 

14E

8

 

717299

 

 AD 1

160

   

Copper River

 

21N

 

14E

19

 

717300

 

 AD 2

160

   

Copper River

 

21N

 

14E

19

 

717301

 

 AD 3

160

   

Copper River

 

21N

 

14E

20

 

717302

 

 AD 4

160

   

Copper River

 

21N

 

14E

20

 

717303

 

 AD 5

160

   

Copper River

 

21N

 

14E

21

 

717304

 

 AD 6

160

   

Copper River

 

21N

 

14E

21

 

717305

 

 AD 7

160

   

Copper River

 

21N

 

14E

22

 

717306

 

 AD 8

160

   

Copper River

 

21N

 

14E

22

 

717307

 

 AD 9

160

   

Copper River

 

21N

 

14E

19

 

717308

 

 

6

--------------------------------------------------------------------------------

 

 

 AD 10

160

   

Copper River

 

21N

 

14E

19

 

717309

 

 AD 11

160

   

Copper River

 

21N

 

14E

20

 

717310

 

 AD 12

160

   

Copper River

 

21N

 

14E

20

 

717311

 

 AD 13

160

   

Copper River

 

21N

 

14E

21

 

717312

 

 AD 14

160

   

Copper River

 

21N

 

14E

21

 

717313

 

 AD 15

160

   

Copper River

 

21N

 

14E

22

 

717314

 

 AD 16

160

   

Copper River

 

21N

 

14E

22

 

717315

 

 AD 17

160

   

Copper River

 

21N

 

14E

30

 

717316

 

 AD 18

160

   

Copper River

 

21N

 

14E

30

 

717317

 

 AD 19

160

   

Copper River

 

21N

 

14E

29

 

717318

 

 AD 20

160

   

Copper River

 

21N

 

14E

29

 

717319

 

 AD 21

160

   

Copper River

 

21N

 

14E

28

 

717320

 

 AD 22

160

   

Copper River

 

21N

 

14E

28

 

717321

 

 AD 23

160

   

Copper River

 

21N

 

14E

27

 

717322

 

 AD 24

160

   

Copper River

 

21N

 

14E

27

 

717323

 

 AD 25

160

   

Copper River

 

21N

 

14E

30

 

717324

 

 AD 26

160

   

Copper River

 

21N

 

14E

30

 

717325

 

 AD 27

160

   

Copper River

 

21N

 

14E

29

 

717326

 

 AD 28

160

   

Copper River

 

21N

 

14E

29

 

717327

 

 AD 29

160

   

Copper River

 

21N

 

14E

28

 

717328

 

 AD 30

160

   

Copper River

 

21N

 

14E

28

 

717329

 

 AD 31

160

   

Copper River

 

21N

 

14E

27

 

717330

 

 AD 32

160

   

Copper River

 

21N

 

14E

27

 

717331

 

 AD 33

160

   

Copper River

 

21N

 

14E

31

 

717332

 

 AD 34

160

   

Copper River

 

21N

 

14E

31

 

717333

 

 AD 35

160

   

Copper River

 

21N

 

14E

32

 

717334

 

 AD 36

160

   

Copper River

 

21N

 

14E

32

 

717335

 

 AD 37

160

   

Copper River

 

21N

 

14E

33

 

717336

 

 AD 38

160

   

Copper River

 

21N

 

14E

33

 

717337

 

 AD 39

160

   

Copper River

 

21N

 

14E

34

 

717338

 

 AD 40

160

   

Copper River

 

21N

 

14E

34

 

717339

 

 AD 41

160

   

Copper River

 

21N

 

14E

31

 

717340

 

 AD 42

160

   

Copper River

 

21N

 

14E

31

 

717341

 

 AD 43

160

   

Copper River

 

21N

 

14E

32

 

717342

 

 AD 44

160

   

Copper River

 

21N

 

14E

32

 

717343

 

 AD 45

160

   

Copper River

 

21N

 

14E

33

 

717344

 

 AD 46

160

   

Copper River

 

21N

 

14E

33

 

717345

 

 AD 47

160

   

Copper River

 

21N

 

14E

34

 

717346

 

 AD 48

160

   

Copper River

 

21N

 

14E

34

 

717347

 

 Eagle 218

160

   

Copper River

 

18N

 

9E

12

 

717348

 

 Eagle 219

160

   

Copper River

 

18N

 

9E

12

 

717349

 

 Eagle 220

160

   

Copper River

 

18N

 

10E

7

 

717350

 

 Eagle 221

160

   

Copper River

 

18N

 

9E

12

 

717351

 

 Eagle 222

160

   

Copper River

 

18N

 

9E

12

 

717352

 

 Eagle 223

160

   

Copper River

 

18N

 

10E

7

 

717353

 

 Eagle 224

160

   

Copper River

 

18N

 

10E

7

 

717354

 

 Eagle 225

160

   

Copper River

 

18N

 

10E

8

 

717355

 

 Eagle 226

160

   

Copper River

 

18N

 

10E

8

 

717356

 

 

7

--------------------------------------------------------------------------------

 

 

 Eagle 227

160

   

Copper River

 

18N

 

10E

9

 

717357

 

 Eagle 228

160

   

Copper River

 

18N

 

10E

9

 

717358

 

 Eagle 229

160

   

Copper River

 

18N

 

9E

13

 

717359

 

 Eagle 230

160

   

Copper River

 

18N

 

9E

13

 

717360

 

 Eagle 231

160

   

Copper River

 

18N

 

10E

18

 

717361

 

 Eagle 232

160

   

Copper River

 

18N

 

10E

18

 

717362

 

 Eagle 233

160

   

Copper River

 

18N

 

10E

17

 

717363

 

 Eagle 234

160

   

Copper River

 

18N

 

10E

17

 

717364

 

 Eagle 235

160

   

Copper River

 

18N

 

10E

16

 

717365

 

 Eagle 236

160

   

Copper River

 

18N

 

10E

16

 

717366

 

 Eagle 237

160

   

Copper River

 

18N

 

10E

15

 

717367

 

 Eagle 238

160

   

Copper River

 

18N

 

10E

15

 

717368

 

 Eagle 239

160

   

Copper River

 

18N

 

10E

14

 

717369

 

 Eagle 240

160

   

Copper River

 

18N

 

10E

14

 

717370

 

 Eagle 241

160

   

Copper River

 

18N

 

10E

13

 

717371

 

 Eagle 242

160

   

Copper River

 

18N

 

10E

13

 

717372

 

 Eagle 243

160

   

Copper River

 

18N

 

9E

13

 

717373

 

 Eagle 244

160

   

Copper River

 

18N

 

9E

13

 

717374

 

 Eagle 245

160

   

Copper River

 

18N

 

10E

18

 

717375

 

 Eagle 246

160

   

Copper River

 

18N

 

10E

18

 

717376

 

 Eagle 247

160

   

Copper River

 

18N

 

10E

17

 

717377

 

 Eagle 248

160

   

Copper River

 

18N

 

10E

17

 

717378

 

 Eagle 249

160

   

Copper River

 

18N

 

10E

16

 

717379

 

 Eagle 250

160

   

Copper River

 

18N

 

10E

16

 

717380

 

 Eagle 251

160

   

Copper River

 

18N

 

10E

15

 

717381

 

 Eagle 252

160

   

Copper River

 

18N

 

10E

15

 

717382

 

 Eagle 253

160

   

Copper River

 

18N

 

10E

14

 

717383

 

 Eagle 254

160

   

Copper River

 

18N

 

10E

14

 

717384

 

 Eagle 255

160

   

Copper River

 

18N

 

10E

13

 

717385

 

 Eagle 256

160

   

Copper River

 

18N

 

10E

13

 

717386

 

 Eagle 257

160

   

Copper River

 

18N

 

10E

19

 

717387

 

 Eagle 258

160

   

Copper River

 

18N

 

10E

19

 

717388

 

 Eagle 259

160

   

Copper River

 

18N

 

10E

20

 

717389

 

 Eagle 260

160

   

Copper River

 

18N

 

10E

20

 

717390

 

 Eagle 261

160

   

Copper River

 

18N

 

10E

21

 

717391

 

 Eagle 262

160

   

Copper River

 

18N

 

10E

21

 

717392

 

 Eagle 263

160

   

Copper River

 

18N

 

10E

22

 

717393

 

 Eagle 264

160

   

Copper River

 

18N

 

10E

22

 

717394

 

 Eagle 265

160

   

Copper River

 

18N

 

10E

23

 

717395

 

 Eagle 266

160

   

Copper River

 

18N

 

10E

23

 

717396

 

 Eagle 267

160

   

Copper River

 

18N

 

10E

24

 

717397

 

 Eagle 268

160

   

Copper River

 

18N

 

10E

24

 

717398

 

 Eagle 269

160

   

Copper River

 

18N

 

10E

19

 

717399

 

 Eagle 270

160

   

Copper River

 

18N

 

10E

19

 

717400

 

 Eagle 271

160

   

Copper River

 

18N

 

10E

20

 

717401

 

 Eagle 272

160

   

Copper River

 

18N

 

10E

20

 

717402

 

 Eagle 273

160

   

Copper River

 

18N

 

10E

21

 

717403

 

 Eagle 274

160

   

Copper River

 

18N

 

10E

21

 

717404

 

 

8

--------------------------------------------------------------------------------

 

 

 Eagle 275

160

   

Copper River

 

18N

 

10E

22

 

717405

 

 Eagle 276

160

   

Copper River

 

18N

 

10E

22

 

717406

 

 Eagle 277

160

   

Copper River

 

18N

 

10E

23

 

717407

 

 Eagle 278

160

   

Copper River

 

18N

 

10E

23

 

717408

 

 Eagle 279

160

   

Copper River

 

18N

 

10E

24

 

717409

 

 Eagle 280

160

   

Copper River

 

18N

 

10E

24

 

717410

 

 Eagle 281

160

   

Copper River

 

18N

 

10E

30

 

717411

 

 Eagle 282

160

   

Copper River

 

18N

 

10E

30

 

717412

 

 Eagle 283

160

   

Copper River

 

18N

 

10E

29

 

717413

 

 Eagle 284

160

   

Copper River

 

18N

 

10E

29

 

717414

 

 Eagle 285

160

   

Copper River

 

18N

 

10E

28

 

717415

 

 Eagle 286

160

   

Copper River

 

18N

 

10E

28

 

717416

 

 Eagle 287

160

   

Copper River

 

18N

 

10E

27

 

717417

 

 Eagle 288

160

   

Copper River

 

18N

 

10E

27

 

717418

 

 Eagle 289

160

   

Copper River

 

18N

 

10E

26

 

717419

 

 Eagle 290

160

   

Copper River

 

18N

 

10E

26

 

717420

 

 Eagle 291

160

   

Copper River

 

18N

 

10E

25

 

717421

 

 Eagle 292

160

   

Copper River

 

18N

 

10E

25

 

717422

 

 Eagle 293

160

   

Copper River

 

18N

 

10E

30

 

717423

 

 Eagle 294

160

   

Copper River

 

18N

 

10E

30

 

717424

 

 Eagle 295

160

   

Copper River

 

18N

 

10E

29

 

717425

 

 Eagle 296

160

   

Copper River

 

18N

 

10E

29

 

717426

 

 Eagle 297

160

   

Copper River

 

18N

 

10E

28

 

717427

 

 Eagle 298

160

   

Copper River

 

18N

 

10E

28

 

717428

 

 Eagle 299

160

   

Copper River

 

18N

 

10E

27

 

717429

 

 Eagle 300

160

   

Copper River

 

18N

 

10E

27

 

717430

 

 Eagle 301

160

   

Copper River

 

18N

 

10E

26

 

717431

 

 Eagle 302

160

   

Copper River

 

18N

 

10E

26

 

717432

 

 Eagle 303

160

   

Copper River

 

18N

 

10E

25

 

717433

 

 Eagle 304

160

   

Copper River

 

18N

 

10E

25

 

717434

 

 Eagle 305

160

   

Copper River

 

18N

 

10E

32

 

717435

 

 Eagle 306

160

   

Copper River

 

18N

 

10E

32

 

717436

 

 Eagle 307

160

   

Copper River

 

18N

 

10E

33

 

717437

 

 Eagle 308

160

   

Copper River

 

18N

 

10E

33

 

717438

 

 Eagle 309

160

   

Copper River

 

18N

 

10E

34

 

717439

 

 Eagle 310

160

   

Copper River

 

18N

 

10E

34

 

717440

 

 Eagle 311

160

   

Copper River

 

18N

 

10E

35

 

717441

 

 Eagle 312

160

   

Copper River

 

18N

 

10E

35

 

717442

 

 Eagle 313

160

   

Copper River

 

18N

 

10E

36

 

717443

 

 Eagle 314

160

   

Copper River

 

18N

 

10E

36

 

717444

 

 Eagle 315

160

   

Copper River

 

18N

 

10E

32

 

717445

 

 Eagle 316

160

   

Copper River

 

18N

 

10E

32

 

717446

 

 Eagle 317

160

   

Copper River

 

18N

 

10E

33

 

717447

 

 Eagle 318

160

   

Copper River

 

18N

 

10E

33

 

717448

 

 Eagle 319

160

   

Copper River

 

18N

 

10E

34

 

717449

 

 Eagle 320

160

   

Copper River

 

18N

 

10E

34

 

717450

 

 Eagle 321

160

   

Copper River

 

18N

 

10E

35

 

717451

 

 Eagle 322

160

   

Copper River

 

18N

 

10E

35

 

717452

 

 

9

--------------------------------------------------------------------------------

 

 

 Eagle 323

160

   

Copper River

 

18N

 

10E

36

 

717453

 

 Eagle 324

160

   

Copper River

 

18N

 

10E

36

 

717454

 

 Eagle 325

160

   

Copper River

 

17N

 

10E

4

 

717455

 

 Eagle 326

160

   

Copper River

 

17N

 

10E

4

 

717456

 

 Eagle 327

160

   

Copper River

 

17N

 

10E

3

 

717457

 

 Eagle 328

160

   

Copper River

 

17N

 

10E

3

 

717458

 

 Eagle 329

160

   

Copper River

 

17N

 

10E

2

 

717459

 

 Eagle 330

160

   

Copper River

 

17N

 

10E

2

 

717460

 

 Eagle 331

160

   

Copper River

 

17N

 

10E

1

 

717461

 

 Eagle 332

160

   

Copper River

 

17N

 

10E

1

 

717462

 

 Eagle 333

160

   

Copper River

 

17N

 

11E

6

 

717463

 

 Eagle 334

160

   

Copper River

 

17N

 

11E

6

 

717464

 

 Eagle 335

160

   

Copper River

 

17N

 

11E

5

 

717465

 

 Eagle 336

160

   

Copper River

 

17N

 

11E

5

 

717466

 

 Eagle 337

160

   

Copper River

 

17N

 

10E

4

 

717467

 

 Eagle 338

160

   

Copper River

 

17N

 

10E

4

 

717468

 

 Eagle 339

160

   

Copper River

 

17N

 

10E

3

 

717469

 

 Eagle 340

160

   

Copper River

 

17N

 

10E

3

 

717470

 

 Eagle 341

160

   

Copper River

 

17N

 

10E

2

 

717471

 

 Eagle 342

160

   

Copper River

 

17N

 

10E

2

 

717472

 

 Eagle 343

160

   

Copper River

 

17N

 

10E

1

 

717473

 

 Eagle 344

160

   

Copper River

 

17N

 

10E

1

 

717474

 

 Eagle 345

160

   

Copper River

 

17N

 

11E

6

 

717475

 

 Eagle 346

160

   

Copper River

 

17N

 

11E

6

 

717476

 

 Eagle 347

160

   

Copper River

 

17N

 

11E

5

 

717477

 

 Eagle 348

160

   

Copper River

 

17N

 

11E

5

 

717478

 

 Eagle 349

160

   

Copper River

 

17N

 

10E

12

 

717479

 

 Eagle 350

160

   

Copper River

 

17N

 

10E

12

 

717480

 

 Eagle 351

160

   

Copper River

 

17N

 

11E

7

 

717481

 

 Eagle 352

160

   

Copper River

 

17N

 

11E

7

 

717482

 

 Eagle 353

160

   

Copper River

 

17N

 

11E

8

 

717483

 

 Eagle 354

160

   

Copper River

 

17N

 

11E

8

 

717484

 

 Eagle 355

160

   

Copper River

 

17N

 

10E

12

 

717485

 

 Eagle 356

160

   

Copper River

 

17N

 

10E

12

 

717486

 

 Eagle 357

160

   

Copper River

 

17N

 

11E

7

 

717487

 

 Eagle 358

160

   

Copper River

 

17N

 

11E

7

 

717488

 

 Eagle 359

160

   

Copper River

 

17N

 

11E

8

 

717489

 

 Eagle 360

160

   

Copper River

 

17N

 

11E

8

 

717490

 

 Eagle 361

160

   

Copper River

 

17N

 

10E

13

 

717491

 

 Eagle 362

160

   

Copper River

 

17N

 

10E

13

 

717492

 

 Eagle 363

160

   

Copper River

 

17N

 

11E

18

 

717493

 

 Eagle 364

160

   

Copper River

 

17N

 

11E

18

 

717494

 

 Eagle 365

160

   

Copper River

 

17N

 

11E

17

 

717495

 

 Eagle 366

160

   

Copper River

 

17N

 

11E

17

 

717496

 

 Eagle 367

160

   

Copper River

 

17N

 

10E

13

 

717497

 

 Eagle 368

160

   

Copper River

 

17N

 

10E

13

 

717498

 

 Eagle 369

160

   

Copper River

 

17N

 

11E

18

 

717499

 

 Eagle 370

160

   

Copper River

 

17N

 

11E

18

 

717500

 

 

10

--------------------------------------------------------------------------------

 

 

 Eagle 371

160

   

Copper River

 

17N

 

11E

17

 

717501

 

 Eagle 372

160

   

Copper River

 

17N

 

11E

17

 

717502

 

 TOK 1

40

   

Copper River

 

16N

 

13E

9

 

614253

 

 TOK 2

40

   

Copper River

 

16N

 

13E

9

 

614254

 

 TOK 3

40

   

Copper River

 

16N

 

13E

9

 

614255

 

 TOK 4

26

   

Copper River

 

16N

 

13E

9

 

614256

 

 TOK 5

160

   

Copper River

 

16N

 

13E

8

 

614257

 

 TOK 6

160

   

Copper River

 

16N

 

13E

9

 

614258

 

 TOK 7

40

   

Copper River

 

16N

 

13E

9

 

614259

 

 TOK 8

40

   

Copper River

 

16N

 

13E

9

 

614260

 

 TOK 9

40

   

Copper River

 

16N

 

13E

9

 

614261

 

 TOK 10

40

   

Copper River

 

16N

 

13E

9

 

614262

 

 TOK 11

40

   

Copper River

 

16N

 

13E

10

 

614263

 

 TOK 12

9

   

Copper River

 

16N

 

13E

10

 

614264

 

 TOK 13

160

   

Copper River

 

16N

 

12E

13

 

614265

 

 TOK 14

160

   

Copper River

 

16N

 

13E

18

 

614266

 

 TOK 15

160

   

Copper River

 

16N

 

13E

18

 

614267

 

 TOK 16

160

   

Copper River

 

16N

 

13E

17

 

614268

 

 TOK 17

160

   

Copper River

 

16N

 

13E

17

 

614269

 

 TOK 18

160

   

Copper River

 

16N

 

13E

16

 

614270

 

 TOK 19

40

   

Copper River

 

16N

 

13E

16

 

614271

 

 TOK 20

40

   

Copper River

 

16N

 

13E

16

 

614272

 

 TOK 21

40

   

Copper River

 

16N

 

13E

15

 

614273

 

 TOK 22

40

   

Copper River

 

16N

 

13E

16

 

614274

 

 TOK 23

32

   

Copper River

 

16N

 

13E

16

 

614275

 

 TOK 24

15

   

Copper River

 

16N

 

13E

15

 

614276

 

 TOK 25

160

   

Copper River

 

16N

 

12E

14

 

614277

 

 TOK 26

160

   

Copper River

 

16N

 

12E

13

 

614278

 

 TOK 27

160

   

Copper River

 

16N

 

12E

13

 

614279

 

 TOK 28

160

   

Copper River

 

16N

 

13E

18

 

614280

 

 TOK 29

160

   

Copper River

 

16N

 

13E

18

 

614281

 

 TOK 30

160

   

Copper River

 

16N

 

13E

17

 

614282

 

 TOK 31

160

   

Copper River

 

16N

 

13E

17

 

614283

 

 TOK 32

160

   

Copper River

 

16N

 

13E

16

 

614284

 

 TOK 33

34

   

Copper River

 

16N

 

13E

16

 

614285

 

 TOK 34

17

   

Copper River

 

16N

 

13E

16

 

614286

 

 TOK 35

160

   

Copper River

 

16N

 

12E

23

 

614287

 

 TOK 36

160

   

Copper River

 

16N

 

12E

23

 

614288

 

 TOK 37

160

   

Copper River

 

16N

 

12E

24

 

614289

 

 TOK 38

160

   

Copper River

 

16N

 

12E

24

 

614290

 

 TOK 39

160

   

Copper River

 

16N

 

13E

19

 

614291

 

 TOK 40

160

   

Copper River

 

16N

 

13E

19

 

614292

 

 TOK 41

160

   

Copper River

 

16N

 

13E

20

 

614293

 

 TOK 42

160

   

Copper River

 

16N

 

13E

20

 

614294

 

 TOK 43

40

   

Copper River

 

16N

 

13E

21

 

614295

 

 TOK 44

40

   

Copper River

 

16N

 

13E

21

 

614296

 

 TOK 45

40

   

Copper River

 

16N

 

13E

21

 

614297

 

 TOK 46

40

   

Copper River

 

16N

 

13E

21

 

614298

 

 

11

--------------------------------------------------------------------------------

 

 

 TOK 47

160

   

Copper River

 

16N

 

12E

22

 

614299

 

 TOK 48

160

   

Copper River

 

16N

 

12E

23

 

614300

 

 TOK 49

160

   

Copper River

 

16N

 

12E

23

 

614301

 

 TOK 50

160

   

Copper River

 

16N

 

12E

24

 

614302

 

 TOK 51

160

   

Copper River

 

16N

 

12E

24

 

614303

 

 TOK 52

160

   

Copper River

 

16N

 

13E

19

 

614304

 

 TOK 53

160

   

Copper River

 

16N

 

13E

19

 

614305

 

 TOK 54

160

   

Copper River

 

16N

 

13E

20

 

614306

 

 TOK 55

160

   

Copper River

 

16N

 

13E

20

 

614307

 

 TOK 56

40

   

Copper River

 

16N

 

13E

21

 

614308

 

 TOK 57

34

   

Copper River

 

16N

 

13E

21

 

614309

 

 TOK 58

40

   

Copper River

 

16N

 

13E

21

 

614310

 

 TOK 59

40

   

Copper River

 

16N

 

13E

21

 

614311

 

 TOK 60

6

   

Copper River

 

16N

 

13E

21

 

614312

 

 TOK 61

160

   

Copper River

 

16N

 

12E

27

 

614313

 

 TOK 62

160

   

Copper River

 

16N

 

12E

27

 

614314

 

 TOK 63

160

   

Copper River

 

16N

 

12E

26

 

614315

 

 TOK 64

160

   

Copper River

 

16N

 

12E

26

 

614316

 

 TOK 65

160

   

Copper River

 

16N

 

12E

25

 

614317

 

 TOK 66

40

   

Copper River

 

16N

 

12E

25

 

614318

 

 TOK 67

40

   

Copper River

 

16N

 

12E

25

 

614319

 

 TOK 68

40

   

Copper River

 

16N

 

12E

25

 

614320

 

 TOK 69

40

   

Copper River

 

16N

 

12E

25

 

614321

 

 TOK 70

40

   

Copper River

 

16N

 

13E

30

 

614322

 

 TOK 71

40

   

Copper River

 

16N

 

13E

30

 

614323

 

 TOK 72

19

   

Copper River

 

16N

 

13E

30

 

614324

 

 TOK 73

40

   

Copper River

 

16N

 

13E

30

 

614325

 

 TOK 74

160

   

Copper River

 

16N

 

13E

30

 

614326

 

 TOK 75

160

   

Copper River

 

16N

 

13E

29

 

614327

 

 TOK 76

160

   

Copper River

 

16N

 

13E

29

 

614328

 

 TOK 77

40

   

Copper River

 

16N

 

13E

28

 

614329

 

 TOK 78

40

   

Copper River

 

16N

 

13E

28

 

614330

 

 TOK 79

40

   

Copper River

 

16N

 

13E

28

 

614331

 

 TOK 80

40

   

Copper River

 

16N

 

13E

28

 

614332

 

 TOK 81

8

   

Copper River

 

16N

 

13E

28

 

614333

 

 TOK 82

3

   

Copper River

 

16N

 

13E

28

 

614334

 

 TOK 83

160

   

Copper River

 

16N

 

12E

28

 

614335

 

 TOK 84

160

   

Copper River

 

16N

 

12E

27

 

614336

 

 TOK 85

160

   

Copper River

 

16N

 

12E

27

 

614337

 

 TOK 86

160

   

Copper River

 

16N

 

12E

26

 

614338

 

 TOK 87

160

   

Copper River

 

16N

 

12E

26

 

614339

 

 TOK 88

160

   

Copper River

 

16N

 

12E

25

 

614340

 

 TOK 89

40

   

Copper River

 

16N

 

12E

25

 

614341

 

 TOK 90

34

   

Copper River

 

16N

 

12E

25

 

614342

 

 TOK 91

13

   

Copper River

 

16N

 

13E

29

 

614343

 

 TOK 92

17

   

Copper River

 

16N

 

13E

29

 

614344

 

 TOK 93

11

   

Copper River

 

16N

 

13E

29

 

614345

 

 TOK 94

13

   

Copper River

 

16N

 

13E

29

 

614346

 

 

12

--------------------------------------------------------------------------------

 

 

 TOK 95

25

   

Copper River

 

16N

 

13E

28

 

614347

 

 TOK 96

160

   

Copper River

 

16N

 

12E

33

 

614348

 

 TOK 97

160

   

Copper River

 

16N

 

12E

33

 

614349

 

 TOK 98

160

   

Copper River

 

16N

 

12E

34

 

614350

 

 TOK 99

40

   

Copper River

 

16N

 

12E

34

 

614351

 

 TOK 100

40

   

Copper River

 

16N

 

12E

34

 

614352

 

 TOK 101

40

   

Copper River

 

16N

 

12E

34

 

614353

 

 TOK 102

18

   

Copper River

 

16N

 

12E

34

 

614354

 

 TOK 103

37

   

Copper River

 

16N

 

12E

35

 

614355

 

 TOK 104

40

   

Copper River

 

16N

 

12E

35

 

614356

 

 TOK 105

18

   

Copper River

 

16N

 

12E

35

 

614357

 

 TOK 106

40

   

Copper River

 

16N

 

12E

35

 

614358

 

 TOK 107

40

   

Copper River

 

16N

 

12E

35

 

614359

 

 TOK 108

28

   

Copper River

 

16N

 

12E

35

 

614360

 

 TOK 109

28

   

Copper River

 

16N

 

12E

35

 

614361

 

 TOK 110

40

   

Copper River

 

16N

 

12E

36

 

614362

 

 TOK 111

40

   

Copper River

 

16N

 

12E

36

 

614363

 

 TOK 112

24

   

Copper River

 

16N

 

12E

36

 

614364

 

 TOK 113

14

   

Copper River

 

16N

 

12E

36

 

614365

 

 TOK 114

160

   

Copper River

 

16N

 

12E

32

 

614366

 

 TOK 115

160

   

Copper River

 

16N

 

12E

32

 

614367

 

 TOK 116

160

   

Copper River

 

16N

 

12E

33

 

614368

 

 TOK 117

160

   

Copper River

 

16N

 

12E

33

 

614369

 

 TOK 118

40

   

Copper River

 

16N

 

12E

34

 

614370

 

 TOK 119

40

   

Copper River

 

16N

 

12E

34

 

614371

 

 TOK 120

40

   

Copper River

 

16N

 

12E

34

 

614372

 

 TOK 121

10

   

Copper River

 

16N

 

12E

34

 

614373

 

 TOK 122

8

   

Copper River

 

16N

 

12E

34

 

614374

 

 LAD 1

160

   

Copper River

 

18N

 

15E

3

 

666952

 

 LAD 2

160

   

Copper River

 

18N

 

15E

2

 

666953

 

 LAD 3

160

   

Copper River

 

18N

 

15E

10

 

666954

 

 LAD 4

160

   

Copper River

 

18N

 

15E

11

 

666955

 

 LAD 5

160

   

Copper River

 

19N

 

15E

35

 

706792

 

 LAD 6

160

   

Copper River

 

19N

 

15E

35

 

706793

 

 LAD 7

160

   

Copper River

 

19N

 

15E

36

 

706794

 

 LAD 8

160

   

Copper River

 

19N

 

15E

36

 

706795

 

 LAD 9

160

   

Copper River

 

19N

 

15E

35

 

706796

 

 LAD 10

160

   

Copper River

 

19N

 

15E

35

 

706797

 

 LAD 11

160

   

Copper River

 

19N

 

15E

36

 

706798

 

 LAD 12

160

   

Copper River

 

19N

 

15E

36

 

706799

 

 LAD 13

160

   

Copper River

 

18N

 

15E

5

 

706800

 

 LAD 14

160

   

Copper River

 

18N

 

15E

5

 

706801

 

 LAD 15

160

   

Copper River

 

18N

 

15E

4

 

706802

 

 LAD 16

160

   

Copper River

 

18N

 

15E

4

 

706803

 

 LAD 17

160

   

Copper River

 

18N

 

15E

3

 

706804

 

 LAD 18

160

   

Copper River

 

18N

 

15E

3

 

706805

 

 LAD 19

160

   

Copper River

 

18N

 

15E

2

 

706806

 

 LAD 20

160

   

Copper River

 

18N

 

15E

2

 

706807

 

 

13

--------------------------------------------------------------------------------

 

 

 LAD 21

160

   

Copper River

 

18N

 

15E

1

 

706808

 

 LAD 22

160

   

Copper River

 

18N

 

15E

1

 

706809

 

 LAD 23

160

   

Copper River

 

18N

 

16E

6

 

706810

 

 LAD 24

160

   

Copper River

 

18N

 

15E

5

 

706811

 

 LAD 25

160

   

Copper River

 

18N

 

15E

5

 

706812

 

 LAD 26

160

   

Copper River

 

18N

 

15E

4

 

706813

 

 LAD 27

160

   

Copper River

 

18N

 

15E

4

 

706814

 

 LAD 28

160

   

Copper River

 

18N

 

15E

3

 

706815

 

 LAD 29

160

   

Copper River

 

18N

 

15E

2

 

706816

 

 LAD 30

160

   

Copper River

 

18N

 

15E

1

 

706817

 

 LAD 31

160

   

Copper River

 

18N

 

15E

1

 

706818

 

 LAD 32

160

   

Copper River

 

18N

 

16E

6

 

706819

 

 LAD 33

160

   

Copper River

 

18N

 

15E

8

 

706820

 

 LAD 34

160

   

Copper River

 

18N

 

15E

8

 

706821

 

 LAD 35

160

   

Copper River

 

18N

 

15E

9

 

706822

 

 LAD 36

160

   

Copper River

 

18N

 

15E

9

 

706823

 

 LAD 37

160

   

Copper River

 

18N

 

15E

10

 

706824

 

 LAD 38

160

   

Copper River

 

18N

 

15E

11

 

706825

 

 LAD 39

160

   

Copper River

 

18N

 

15E

8

 

706826

 

 LAD 40

160

   

Copper River

 

18N

 

15E

9

 

706827

 

 LAD 41

160

   

Copper River

 

18N

 

15E

9

 

706828

 

 LAD 42

160

   

Copper River

 

18N

 

15E

10

 

706829

 

 LAD 43

160

   

Copper River

 

18N

 

15E

10

 

706830

 

 LAD 44

160

   

Copper River

 

18N

 

15E

11

 

706831

 

 LAD 45

160

   

Copper River

 

18N

 

15E

11

 

706832

 

 

 

New Properties

 

 ClaimName

Acreage

   

Meridian

 

Township

 

Range

Section

 

ADL_Num

 

 Eagle 373

160

   

Copper River

 

17N

 

10E

24

 

720353

 

 Eagle 374

160

   

Copper River

 

17N

 

10E

24

 

720354

 

 Eagle 375

160

   

Copper River

 

17N

 

11E

19

 

720355

 

 Eagle 376

160

   

Copper River

 

17N

 

11E

19

 

720356

 

 Eagle 377

160

   

Copper River

 

17N

 

11E

20

 

720357

 

 Eagle 378

160

   

Copper River

 

17N

 

11E

20

 

720358

 

 Eagle 379

160

   

Copper River

 

17N

 

11E

21

 

720359

 

 Eagle 380

160

   

Copper River

 

17N

 

11E

21

 

720360

 

 Eagle 381

160

   

Copper River

 

17N

 

11E

22

 

720361

 

 Eagle 382

160

   

Copper River

 

17N

 

11E

22

 

720362

 

 Eagle 383

160

   

Copper River

 

17N

 

11E

19

 

720363

 

 Eagle 384

160

   

Copper River

 

17N

 

11E

19

 

720364

 

 Eagle 385

160

   

Copper River

 

17N

 

11E

20

 

720365

 

 Eagle 386

160

   

Copper River

 

17N

 

11E

20

 

720366

 

 Eagle 387

160

   

Copper River

 

17N

 

11E

21

 

720367

 

 Eagle 388

160

   

Copper River

 

17N

 

11E

21

 

720368

 

 Eagle 389

160

   

Copper River

 

17N

 

11E

22

 

720369

 

 Eagle 390

160

   

Copper River

 

17N

 

11E

22

 

720370

 

 

14

--------------------------------------------------------------------------------

 

 

 Eagle 391

160

   

Copper River

 

17N

 

11E

30

 

720371

 

 Eagle 392

160

   

Copper River

 

17N

 

11E

29

 

720372

 

 Eagle 393

160

   

Copper River

 

17N

 

11E

29

 

720373

 

 Eagle 394

160

   

Copper River

 

17N

 

11E

28

 

720374

 

 Eagle 395

160

   

Copper River

 

17N

 

11E

28

 

720375

 

 Eagle 396

160

   

Copper River

 

17N

 

11E

27

 

720376

 

 Eagle 397

160

   

Copper River

 

17N

 

11E

27

 

720377

 

 Eagle 398

160

   

Copper River

 

17N

 

11E

26

 

720378

 

 Eagle 399

160

   

Copper River

 

17N

 

11E

26

 

720379

 

 Eagle 400

160

   

Copper River

 

17N

 

11E

29

 

720380

 

 Eagle 401

160

   

Copper River

 

17N

 

11E

29

 

720381

 

 Eagle 402

160

   

Copper River

 

17N

 

11E

28

 

720382

 

 Eagle 403

160

   

Copper River

 

17N

 

11E

28

 

720383

 

 Eagle 404

160

   

Copper River

 

17N

 

11E

27

 

720384

 

 Eagle 405

160

   

Copper River

 

17N

 

11E

27

 

720385

 

 Eagle 406

160

   

Copper River

 

17N

 

11E

26

 

720386

 

 Eagle 407

160

   

Copper River

 

17N

 

11E

26

 

720387

 

 Eagle 408

160

   

Copper River

 

17N

 

11E

33

 

720388

 

 Eagle 409

160

   

Copper River

 

17N

 

11E

33

 

720389

 

 Eagle 410

160

   

Copper River

 

17N

 

11E

34

 

720390

 

 Eagle 411

160

   

Copper River

 

17N

 

11E

34

 

720391

 

 Eagle 412

160

   

Copper River

 

17N

 

11E

35

 

720392

 

 Eagle 413

160

   

Copper River

 

17N

 

11E

35

 

720393

 

 Eagle 414

160

   

Copper River

 

17N

 

11E

34

 

720394

 

 Eagle 415

160

   

Copper River

 

17N

 

11E

34

 

720395

 

 Eagle 416

160

   

Copper River

 

17N

 

11E

35

 

720396

 

 Eagle 417

160

   

Copper River

 

17N

 

11E

35

 

720397

 

 Eagle 418

160

   

Copper River

 

17N

 

10E

10

 

720398

 

 Eagle 419

160

   

Copper River

 

17N

 

10E

10

 

720399

 

 Eagle 420

160

   

Copper River

 

17N

 

10E

11

 

720400

 

 Eagle 421

160

   

Copper River

 

17N

 

10E

11

 

720401

 

 Eagle 422

160

   

Copper River

 

17N

 

10E

10

 

720402

 

 Eagle 423

160

   

Copper River

 

17N

 

10E

10

 

720403

 

 Eagle 424

160

   

Copper River

 

17N

 

10E

11

 

720404

 

 Eagle 425

160

   

Copper River

 

17N

 

10E

11

 

720405

 

 Eagle 426

160

   

Copper River

 

17N

 

10E

14

 

720406

 

 Eagle 427

160

   

Copper River

 

17N

 

10E

14

 

720407

 

 Eagle 428

160

   

Copper River

 

17N

 

10E

14

 

720408

 

 Eagle 429

160

   

Copper River

 

18N

 

9E

24

 

720409

 

 Eagle 430

160

   

Copper River

 

18N

 

9E

24

 

720410

 

 Eagle 431

160

   

Copper River

 

18N

 

9E

24

 

720411

 

 Noah 1

40

   

Copper River

 

016N

 

011E

21

 

722726

 

 Noah 2

40

   

Copper River

 

016N

 

011E

21

 

722727

 

 Noah 3

40

   

Copper River

 

016N

 

011E

22

 

722728

 

 Noah 4

40

   

Copper River

 

016N

 

011E

22

 

722729

 

 Noah 5

40

   

Copper River

 

016N

 

011E

22

 

722730

 

 Noah 6

160

   

Copper River

 

017N

 

010E

19

 

722731

 

 Noah 7

160

   

Copper River

 

017N

 

010E

19

 

722732

 

 

15

--------------------------------------------------------------------------------

 

 

 Noah 8

160

   

Copper River

 

017N

 

010E

20

 

722733

 

 Noah 9

160

   

Copper River

 

017N

 

010E

20

 

722734

 

 Noah 10

160

   

Copper River

 

017N

 

010E

21

 

722735

 

 Noah 11

160

   

Copper River

 

017N

 

010E

21

 

722736

 

 Noah 12

160

   

Copper River

 

017N

 

010E

22

 

722737

 

 Noah 13

160

   

Copper River

 

017N

 

010E

22

 

722738

 

 Noah 14

160

   

Copper River

 

017N

 

010E

23

 

722739

 

 Noah 15

160

   

Copper River

 

017N

 

010E

23

 

722740

 

 Noah 16

160

   

Copper River

 

017N

 

010E

19

 

722741

 

 Noah 17

160

   

Copper River

 

017N

 

010E

19

 

722742

 

 Noah 18

160

   

Copper River

 

017N

 

010E

20

 

722743

 

 Noah 19

160

   

Copper River

 

017N

 

010E

20

 

722744

 

 Noah 20

160

   

Copper River

 

017N

 

010E

21

 

722745

 

 Noah 21

160

   

Copper River

 

017N

 

010E

21

 

722746

 

 Noah 22

160

   

Copper River

 

017N

 

010E

22

 

722747

 

 Noah 23

160

   

Copper River

 

017N

 

010E

22

 

722748

 

 Noah 24

160

   

Copper River

 

017N

 

010E

23

 

722749

 

 Noah 25

160

   

Copper River

 

017N

 

010E

23

 

722750

 

 Noah 26

160

   

Copper River

 

017N

 

010E

24

 

722751

 

 Noah 27

160

   

Copper River

 

017N

 

010E

24

 

722752

 

 Noah 28

160

   

Copper River

 

017N

 

010E

30

 

722753

 

 Noah 29

160

   

Copper River

 

017N

 

010E

30

 

722754

 

 Noah 30

160

   

Copper River

 

017N

 

010E

29

 

722755

 

 Noah 31

160

   

Copper River

 

017N

 

010E

29

 

722756

 

 Noah 32

160

   

Copper River

 

017N

 

010E

28

 

722757

 

 Noah 33

160

   

Copper River

 

017N

 

010E

28

 

722758

 

 Noah 34

160

   

Copper River

 

017N

 

010E

27

 

722759

 

 Noah 35

160

   

Copper River

 

017N

 

010E

27

 

722760

 

 Noah 36

160

   

Copper River

 

017N

 

010E

26

 

722761

 

 Noah 37

160

   

Copper River

 

017N

 

010E

26

 

722762

 

 Noah 38

160

   

Copper River

 

017N

 

010E

25

 

722763

 

 Noah 39

160

   

Copper River

 

017N

 

010E

25

 

722764

 

 Noah 40

160

   

Copper River

 

017N

 

011E

30

 

722765

 

 Noah 41

160

   

Copper River

 

017N

 

010E

30

 

722766

 

 Noah 42

160

   

Copper River

 

017N

 

010E

30

 

722767

 

 Noah 43

160

   

Copper River

 

017N

 

010E

29

 

722768

 

 Noah 44

160

   

Copper River

 

017N

 

010E

29

 

722769

 

 Noah 45

160

   

Copper River

 

017N

 

010E

28

 

722770

 

 Noah 46

160

   

Copper River

 

017N

 

010E

28

 

722771

 

 Noah 47

160

   

Copper River

 

017N

 

010E

27

 

722772

 

 Noah 48

160

   

Copper River

 

017N

 

010E

27

 

722773

 

 Noah 49

160

   

Copper River

 

017N

 

010E

26

 

722774

 

 Noah 50

160

   

Copper River

 

017N

 

010E

26

 

722775

 

 Noah 51

160

   

Copper River

 

017N

 

010E

25

 

722776

 

 Noah 52

160

   

Copper River

 

017N

 

010E

25

 

722777

 

 Noah 53

160

   

Copper River

 

017N

 

011E

30

 

722778

 

 Noah 54

160

   

Copper River

 

017N

 

011E

30

 

722779

 

 Noah 55

160

   

Copper River

 

017N

 

010E

31

 

722780

 

 

16

--------------------------------------------------------------------------------

 

 

 Noah 56

160

   

Copper River

 

017N

 

010E

31

 

722781

 

 Noah 57

160

   

Copper River

 

017N

 

010E

32

 

722782

 

 Noah 58

160

   

Copper River

 

017N

 

010E

32

 

722783

 

 Noah 59

160

   

Copper River

 

017N

 

010E

33

 

722784

 

 Noah 60

160

   

Copper River

 

017N

 

010E

33

 

722785

 

 Noah 61

160

   

Copper River

 

017N

 

010E

34

 

722786

 

 Noah 62

160

   

Copper River

 

017N

 

010E

34

 

722787

 

 Noah 63

160

   

Copper River

 

017N

 

010E

35

 

722788

 

 Noah 64

160

   

Copper River

 

017N

 

010E

35

 

722789

 

 Noah 65

160

   

Copper River

 

017N

 

010E

36

 

722790

 

 Noah 66

160

   

Copper River

 

017N

 

010E

36

 

722791

 

 Noah 67

160

   

Copper River

 

017N

 

011E

31

 

722792

 

 Noah 68

160

   

Copper River

 

017N

 

011E

31

 

722793

 

 Noah 69

160

   

Copper River

 

017N

 

011E

32

 

722794

 

 Noah 70

160

   

Copper River

 

017N

 

011E

32

 

722795

 

 Noah 71

160

   

Copper River

 

017N

 

010E

31

 

722796

 

 Noah 72

160

   

Copper River

 

017N

 

010E

31

 

722797

 

 Noah 73

160

   

Copper River

 

017N

 

010E

32

 

722798

 

 Noah 74

160

   

Copper River

 

017N

 

010E

32

 

722799

 

 Noah 75

160

   

Copper River

 

017N

 

010E

33

 

722800

 

 Noah 76

160

   

Copper River

 

017N

 

010E

33

 

722801

 

 Noah 77

160

   

Copper River

 

017N

 

010E

34

 

722802

 

 Noah 78

160

   

Copper River

 

017N

 

010E

34

 

722803

 

 Noah 79

160

   

Copper River

 

017N

 

010E

35

 

722804

 

 Noah 80

160

   

Copper River

 

017N

 

010E

35

 

722805

 

 Noah 81

160

   

Copper River

 

017N

 

010E

36

 

722806

 

 Noah 82

160

   

Copper River

 

017N

 

010E

36

 

722807

 

 Noah 83

160

   

Copper River

 

017N

 

011E

31

 

722808

 

 Noah 84

160

   

Copper River

 

017N

 

011E

31

 

722809

 

 Noah 85

160

   

Copper River

 

017N

 

011E

32

 

722810

 

 Noah 86

160

   

Copper River

 

017N

 

011E

32

 

722811

 

 Noah 87

160

   

Copper River

 

017N

 

011E

33

 

722812

 

 Noah 88

160

   

Copper River

 

017N

 

011E

33

 

722813

 

 Noah 89

160

   

Copper River

 

016N

 

010E

2

 

722814

 

 Noah 90

160

   

Copper River

 

016N

 

010E

2

 

722815

 

 Noah 91

160

   

Copper River

 

016N

 

010E

1

 

722816

 

 Noah 92

160

   

Copper River

 

016N

 

010E

1

 

722817

 

 Noah 93

160

   

Copper River

 

016N

 

011E

6

 

722818

 

 Noah 94

160

   

Copper River

 

016N

 

011E

6

 

722819

 

 Noah 95

160

   

Copper River

 

016N

 

011E

5

 

722820

 

 Noah 96

160

   

Copper River

 

016N

 

011E

5

 

722821

 

 Noah 97

160

   

Copper River

 

016N

 

011E

4

 

722822

 

 Noah 98

160

   

Copper River

 

016N

 

011E

4

 

722823

 

 Noah 99

160

   

Copper River

 

016N

 

011E

3

 

722824

 

 Noah 100

160

   

Copper River

 

016N

 

011E

3

 

722825

 

 Noah 101

160

   

Copper River

 

016N

 

011E

2

 

722826

 

 Noah 102

160

   

Copper River

 

016N

 

011E

2

 

722827

 

 Noah 103

160

   

Copper River

 

016N

 

011E

1

 

722828

 

 

17

--------------------------------------------------------------------------------

 

 

 Noah 104

160

   

Copper River

 

016N

 

011E

1

 

722829

 

 Noah 105

160

   

Copper River

 

016N

 

012E

6

 

722830

 

 Noah 106

160

   

Copper River

 

016N

 

012E

6

 

722831

 

 Noah 107

160

   

Copper River

 

016N

 

010E

2

 

722832

 

 Noah 108

160

   

Copper River

 

016N

 

010E

2

 

722833

 

 Noah 109

160

   

Copper River

 

016N

 

010E

1

 

722834

 

 Noah 110

160

   

Copper River

 

016N

 

010E

1

 

722835

 

 Noah 111

160

   

Copper River

 

016N

 

011E

6

 

722836

 

 Noah 112

160

   

Copper River

 

016N

 

011E

6

 

722837

 

 Noah 113

160

   

Copper River

 

016N

 

011E

5

 

722838

 

 Noah 114

160

   

Copper River

 

016N

 

011E

5

 

722839

 

 Noah 115

160

   

Copper River

 

016N

 

011E

4

 

722840

 

 Noah 116

160

   

Copper River

 

016N

 

011E

4

 

722841

 

 Noah 117

160

   

Copper River

 

016N

 

011E

3

 

722842

 

 Noah 118

160

   

Copper River

 

016N

 

011E

3

 

722843

 

 Noah 119

160

   

Copper River

 

016N

 

011E

2

 

722844

 

 Noah 120

160

   

Copper River

 

016N

 

011E

2

 

722845

 

 Noah 121

160

   

Copper River

 

016N

 

011E

1

 

722846

 

 Noah 122

160

   

Copper River

 

016N

 

011E

1

 

722847

 

 Noah 123

160

   

Copper River

 

016N

 

012E

6

 

722848

 

 Noah 124

160

   

Copper River

 

016N

 

012E

6

 

722849

 

 Noah 125

160

   

Copper River

 

016N

 

010E

11

 

722850

 

 Noah 126

160

   

Copper River

 

016N

 

010E

11

 

722851

 

 Noah 127

160

   

Copper River

 

016N

 

010E

12

 

722852

 

 Noah 128

160

   

Copper River

 

016N

 

010E

12

 

722853

 

 Noah 129

160

   

Copper River

 

016N

 

011E

7

 

722854

 

 Noah 130

160

   

Copper River

 

016N

 

011E

7

 

722855

 

 Noah 131

160

   

Copper River

 

016N

 

011E

8

 

722856

 

 Noah 132

160

   

Copper River

 

016N

 

011E

8

 

722857

 

 Noah 133

160

   

Copper River

 

016N

 

011E

9

 

722858

 

 Noah 134

160

   

Copper River

 

016N

 

011E

9

 

722859

 

 Noah 135

160

   

Copper River

 

016N

 

011E

10

 

722860

 

 Noah 136

160

   

Copper River

 

016N

 

011E

10

 

722861

 

 Noah 137

160

   

Copper River

 

016N

 

011E

11

 

722862

 

 Noah 138

160

   

Copper River

 

016N

 

011E

11

 

722863

 

 Noah 139

160

   

Copper River

 

016N

 

011E

12

 

722864

 

 Noah 140

160

   

Copper River

 

016N

 

011E

12

 

722865

 

 Noah 141

160

   

Copper River

 

016N

 

012E

7

 

722866

 

 Noah 142

160

   

Copper River

 

016N

 

012E

7

 

722867

 

 Noah 143

160

   

Copper River

 

016N

 

012E

8

 

722868

 

 Noah 144

160

   

Copper River

 

016N

 

012E

8

 

722869

 

 Noah 145

160

   

Copper River

 

016N

 

010E

11

 

722870

 

 Noah 146

160

   

Copper River

 

016N

 

010E

11

 

722871

 

 Noah 147

160

   

Copper River

 

016N

 

010E

12

 

722872

 

 Noah 148

160

   

Copper River

 

016N

 

010E

12

 

722873

 

 Noah 149

160

   

Copper River

 

016N

 

011E

7

 

722874

 

 Noah 150

160

   

Copper River

 

016N

 

011E

7

 

722875

 

 Noah 151

160

   

Copper River

 

016N

 

011E

8

 

722876

 

 

18

--------------------------------------------------------------------------------

 

 

 Noah 152

160

   

Copper River

 

016N

 

011E

8

 

722877

 

 Noah 153

160

   

Copper River

 

016N

 

011E

9

 

722878

 

 Noah 154

160

   

Copper River

 

016N

 

011E

9

 

722879

 

 Noah 155

160

   

Copper River

 

016N

 

011E

10

 

722880

 

 Noah 156

160

   

Copper River

 

016N

 

011E

10

 

722881

 

 Noah 157

160

   

Copper River

 

016N

 

011E

11

 

722882

 

 Noah 158

160

   

Copper River

 

016N

 

011E

11

 

722883

 

 Noah 159

160

   

Copper River

 

016N

 

011E

12

 

722884

 

 Noah 160

160

   

Copper River

 

016N

 

011E

12

 

722885

 

 Noah 161

160

   

Copper River

 

016N

 

012E

7

 

722886

 

 Noah 162

160

   

Copper River

 

016N

 

012E

7

 

722887

 

 Noah 163

160

   

Copper River

 

016N

 

012E

8

 

722888

 

 Noah 164

160

   

Copper River

 

016N

 

012E

8

 

722889

 

 Noah 165

160

   

Copper River

 

016N

 

010E

13

 

722890

 

 Noah 166

160

   

Copper River

 

016N

 

010E

13

 

722891

 

 Noah 167

160

   

Copper River

 

016N

 

011E

18

 

722892

 

 Noah 168

160

   

Copper River

 

016N

 

011E

18

 

722893

 

 Noah 169

160

   

Copper River

 

016N

 

011E

17

 

722894

 

 Noah 170

160

   

Copper River

 

016N

 

011E

17

 

722895

 

 Noah 171

160

   

Copper River

 

016N

 

011E

16

 

722896

 

 Noah 172

160

   

Copper River

 

016N

 

011E

16

 

722897

 

 Noah 173

160

   

Copper River

 

016N

 

011E

15

 

722898

 

 Noah 174

160

   

Copper River

 

016N

 

011E

15

 

722899

 

 Noah 175

160

   

Copper River

 

016N

 

011E

14

 

722900

 

 Noah 176

160

   

Copper River

 

016N

 

011E

14

 

722901

 

 Noah 177

160

   

Copper River

 

016N

 

011E

13

 

722902

 

 Noah 178

160

   

Copper River

 

016N

 

011E

13

 

722903

 

 Noah 179

160

   

Copper River

 

016N

 

012E

18

 

722904

 

 Noah 180

160

   

Copper River

 

016N

 

010E

13

 

722905

 

 Noah 181

160

   

Copper River

 

016N

 

010E

13

 

722906

 

 Noah 182

160

   

Copper River

 

016N

 

011E

18

 

722907

 

 Noah 183

160

   

Copper River

 

016N

 

011E

18

 

722908

 

 Noah 184

160

   

Copper River

 

016N

 

011E

17

 

722909

 

 Noah 185

160

   

Copper River

 

016N

 

011E

17

 

722910

 

 Noah 186

160

   

Copper River

 

016N

 

011E

16

 

722911

 

 Noah 187

160

   

Copper River

 

016N

 

011E

16

 

722912

 

 Noah 188

160

   

Copper River

 

016N

 

011E

15

 

722913

 

 Noah 189

160

   

Copper River

 

016N

 

011E

15

 

722914

 

 Noah 190

160

   

Copper River

 

016N

 

011E

14

 

722915

 

 Noah 191

160

   

Copper River

 

016N

 

011E

14

 

722916

 

 Noah 192

160

   

Copper River

 

016N

 

011E

13

 

722917

 

 Noah 193

160

   

Copper River

 

016N

 

011E

13

 

722918

 

 Noah 194

160

   

Copper River

 

016N

 

010E

24

 

722919

 

 Noah 195

160

   

Copper River

 

016N

 

010E

24

 

722920

 

 Noah 196

160

   

Copper River

 

016N

 

011E

19

 

722921

 

 Noah 197

160

   

Copper River

 

016N

 

011E

19

 

722922

 

 Noah 198

160

   

Copper River

 

016N

 

011E

20

 

722923

 

 Noah 199

160

   

Copper River

 

016N

 

011E

20

 

722924

 

 

19

--------------------------------------------------------------------------------

 

 

 Noah 200

160

   

Copper River

 

016N

 

011E

21

 

722925

 

 Noah 201

160

   

Copper River

 

016N

 

011E

21

 

722926

 

 Noah 202

160

   

Copper River

 

016N

 

011E

22

 

722927

 

 Noah 203

160

   

Copper River

 

016N

 

011E

22

 

722928

 

 Noah 204

160

   

Copper River

 

016N

 

011E

23

 

722929

 

 Noah 205

160

   

Copper River

 

016N

 

011E

23

 

722930

 

 Noah 206

160

   

Copper River

 

016N

 

011E

24

 

722931

 

 Noah 207

160

   

Copper River

 

016N

 

011E

24

 

722932

 

 Noah 208

160

   

Copper River

 

016N

 

010E

24

 

722933

 

 Noah 209

160

   

Copper River

 

016N

 

010E

24

 

722934

 

 Noah 210

160

   

Copper River

 

016N

 

011E

19

 

722935

 

 Noah 211

160

   

Copper River

 

016N

 

011E

19

 

722936

 

 Noah 212

160

   

Copper River

 

016N

 

011E

20

 

722937

 

 Noah 213

160

   

Copper River

 

016N

 

011E

20

 

722938

 

 Noah 214

160

   

Copper River

 

016N

 

011E

21

 

722939

 

 Noah 215

160

   

Copper River

 

016N

 

011E

22

 

722940

 

 Noah 216

160

   

Copper River

 

016N

 

011E

23

 

722941

 

 Noah 217

160

   

Copper River

 

016N

 

011E

23

 

722942

 

 Noah 218

160

   

Copper River

 

016N

 

011E

24

 

722943

 

 Noah 219

160

   

Copper River

 

016N

 

011E

24

 

722944

 

 Noah 220

40

   

Copper River

 

016N

 

011E

28

 

723122

 

 Noah 221

40

   

Copper River

 

016N

 

011E

28

 

723123

 

 Noah 222

40

   

Copper River

 

016N

 

011E

28

 

723124

 

 Noah 223

40

   

Copper River

 

016N

 

011E

27

 

723125

 

 Noah 224

40

   

Copper River

 

016N

 

011E

27

 

723126

 

 Noah 225

40

   

Copper River

 

016N

 

011E

27

 

723127

 

 Noah 226

40

   

Copper River

 

016N

 

011E

27

 

723128

 

 Noah 227

40

   

Copper River

 

016N

 

011E

26

 

723129

 

 Noah 228

40

   

Copper River

 

016N

 

011E

26

 

723130

 

 Noah 229

160

   

Copper River

 

016N

 

010E

6

 

723131

 

 Noah 230

160

   

Copper River

 

016N

 

010E

6

 

723132

 

 Noah 231

160

   

Copper River

 

016N

 

010E

5

 

723133

 

 Noah 232

160

   

Copper River

 

016N

 

010E

5

 

723134

 

 Noah 233

160

   

Copper River

 

016N

 

010E

4

 

723135

 

 Noah 234

160

   

Copper River

 

016N

 

010E

4

 

723136

 

 Noah 235

160

   

Copper River

 

016N

 

010E

3

 

723137

 

 Noah 236

160

   

Copper River

 

016N

 

010E

3

 

723138

 

 Noah 237

160

   

Copper River

 

016N

 

010E

6

 

723139

 

 Noah 238

160

   

Copper River

 

016N

 

010E

6

 

723140

 

 Noah 239

160

   

Copper River

 

016N

 

010E

5

 

723141

 

 Noah 240

160

   

Copper River

 

016N

 

010E

5

 

723142

 

 Noah 241

160

   

Copper River

 

016N

 

010E

4

 

723143

 

 Noah 242

160

   

Copper River

 

016N

 

010E

4

 

723144

 

 Noah 243

160

   

Copper River

 

016N

 

010E

3

 

723145

 

 Noah 244

160

   

Copper River

 

016N

 

010E

3

 

723146

 

 Noah 245

160

   

Copper River

 

016N

 

010E

7

 

723147

 

 Noah 246

160

   

Copper River

 

016N

 

010E

7

 

723148

 

 Noah 247

160

   

Copper River

 

016N

 

010E

8

 

723149

 

 

20

--------------------------------------------------------------------------------

 

 

 Noah 248

160

   

Copper River

 

016N

 

010E

8

 

723150

 

 Noah 249

160

   

Copper River

 

016N

 

010E

9

 

723151

 

 Noah 250

160

   

Copper River

 

016N

 

010E

9

 

723152

 

 Noah 251

160

   

Copper River

 

016N

 

010E

10

 

723153

 

 Noah 252

160

   

Copper River

 

016N

 

010E

10

 

723154

 

 Noah 253

160

   

Copper River

 

016N

 

010E

7

 

723155

 

 Noah 254

160

   

Copper River

 

016N

 

010E

7

 

723156

 

 Noah 255

160

   

Copper River

 

016N

 

010E

8

 

723157

 

 Noah 256

160

   

Copper River

 

016N

 

010E

8

 

723158

 

 Noah 257

160

   

Copper River

 

016N

 

010E

9

 

723159

 

 Noah 258

160

   

Copper River

 

016N

 

010E

9

 

723160

 

 Noah 259

160

   

Copper River

 

016N

 

010E

10

 

723161

 

 Noah 260

160

   

Copper River

 

016N

 

010E

10

 

723162

 

 Noah 261

160

   

Copper River

 

016N

 

009E

14

 

723163

 

 Noah 262

160

   

Copper River

 

016N

 

009E

14

 

723164

 

 Noah 263

160

   

Copper River

 

016N

 

009E

13

 

723165

 

 Noah 264

160

   

Copper River

 

016N

 

009E

13

 

723166

 

 Noah 265

160

   

Copper River

 

016N

 

010E

18

 

723167

 

 Noah 266

160

   

Copper River

 

016N

 

010E

18

 

723168

 

 Noah 267

160

   

Copper River

 

016N

 

010E

17

 

723169

 

 Noah 268

160

   

Copper River

 

016N

 

010E

17

 

723170

 

 Noah 269

160

   

Copper River

 

016N

 

010E

16

 

723171

 

 Noah 270

160

   

Copper River

 

016N

 

010E

16

 

723172

 

 Noah 271

160

   

Copper River

 

016N

 

010E

15

 

723173

 

 Noah 272

160

   

Copper River

 

016N

 

010E

15

 

723174

 

 Noah 273

160

   

Copper River

 

016N

 

010E

14

 

723175

 

 Noah 274

160

   

Copper River

 

016N

 

010E

14

 

723176

 

 Noah 275

160

   

Copper River

 

016N

 

009E

14

 

723177

 

 Noah 276

160

   

Copper River

 

016N

 

009E

14

 

723178

 

 Noah 277

160

   

Copper River

 

016N

 

009E

13

 

723179

 

 Noah 278

160

   

Copper River

 

016N

 

009E

13

 

723180

 

 Noah 279

160

   

Copper River

 

016N

 

010E

18

 

723181

 

 Noah 280

160

   

Copper River

 

016N

 

010E

18

 

723182

 

 Noah 281

160

   

Copper River

 

016N

 

010E

17

 

723183

 

 Noah 282

160

   

Copper River

 

016N

 

010E

17

 

723184

 

 Noah 283

160

   

Copper River

 

016N

 

010E

16

 

723185

 

 Noah 284

160

   

Copper River

 

016N

 

010E

16

 

723186

 

 Noah 285

160

   

Copper River

 

016N

 

010E

15

 

723187

 

 Noah 286

160

   

Copper River

 

016N

 

010E

15

 

723188

 

 Noah 287

160

   

Copper River

 

016N

 

010E

14

 

723189

 

 Noah 288

160

   

Copper River

 

016N

 

010E

14

 

723190

 

 Noah 289

160

   

Copper River

 

016N

 

009E

23

 

723191

 

 Noah 290

160

   

Copper River

 

016N

 

009E

23

 

723192

 

 Noah 291

160

   

Copper River

 

016N

 

009E

24

 

723193

 

 Noah 292

160

   

Copper River

 

016N

 

009E

24

 

723194

 

 Noah 293

160

   

Copper River

 

016N

 

010E

19

 

723195

 

 Noah 294

160

   

Copper River

 

016N

 

010E

19

 

723196

 

 Noah 295

160

   

Copper River

 

016N

 

010E

20

 

723197

 

 

21

--------------------------------------------------------------------------------

 

 

 Noah 296

160

   

Copper River

 

016N

 

010E

20

 

723198

 

 Noah 297

160

   

Copper River

 

016N

 

010E

21

 

723199

 

 Noah 298

160

   

Copper River

 

016N

 

010E

21

 

723200

 

 Noah 299

160

   

Copper River

 

016N

 

010E

22

 

723201

 

 Noah 300

160

   

Copper River

 

016N

 

010E

22

 

723202

 

 Noah 301

160

   

Copper River

 

016N

 

010E

23

 

723203

 

 Noah 302

160

   

Copper River

 

016N

 

010E

23

 

723204

 

 Noah 303

160

   

Copper River

 

016N

 

009E

23

 

723205

 

 Noah 304

160

   

Copper River

 

016N

 

009E

23

 

723206

 

 Noah 305

160

   

Copper River

 

016N

 

009E

24

 

723207

 

 Noah 306

160

   

Copper River

 

016N

 

009E

24

 

723208

 

 Noah 307

160

   

Copper River

 

016N

 

010E

19

 

723209

 

 Noah 308

160

   

Copper River

 

016N

 

010E

19

 

723210

 

 Noah 309

160

   

Copper River

 

016N

 

010E

20

 

723211

 

 Noah 310

160

   

Copper River

 

016N

 

010E

20

 

723212

 

 Noah 311

160

   

Copper River

 

016N

 

010E

21

 

723213

 

 Noah 312

160

   

Copper River

 

016N

 

010E

21

 

723214

 

 Noah 313

160

   

Copper River

 

016N

 

010E

22

 

723215

 

 Noah 314

160

   

Copper River

 

016N

 

010E

22

 

723216

 

 Noah 315

160

   

Copper River

 

016N

 

010E

23

 

723217

 

 Noah 316

160

   

Copper River

 

016N

 

010E

23

 

723218

 

 Noah 317

160

   

Copper River

 

016N

 

009E

26

 

723219

 

 Noah 318

160

   

Copper River

 

016N

 

009E

25

 

723220

 

 Noah 319

160

   

Copper River

 

016N

 

009E

25

 

723221

 

 Noah 320

160

   

Copper River

 

016N

 

010E

30

 

723222

 

 Noah 321

160

   

Copper River

 

016N

 

010E

30

 

723223

 

 Noah 322

160

   

Copper River

 

016N

 

010E

29

 

723224

 

 Noah 323

160

   

Copper River

 

016N

 

010E

29

 

723225

 

 Noah 324

160

   

Copper River

 

016N

 

010E

28

 

723226

 

 Noah 325

160

   

Copper River

 

016N

 

010E

28

 

723227

 

 Noah 326

160

   

Copper River

 

016N

 

010E

27

 

723228

 

 Noah 327

160

   

Copper River

 

016N

 

010E

27

 

723229

 

 Noah 328

160

   

Copper River

 

016N

 

010E

26

 

723230

 

 Noah 329

160

   

Copper River

 

016N

 

010E

26

 

723231

 

 Noah 330

160

   

Copper River

 

016N

 

010E

25

 

723232

 

 Noah 331

160

   

Copper River

 

016N

 

010E

25

 

723233

 

 Noah 332

160

   

Copper River

 

016N

 

011E

30

 

723234

 

 Noah 333

160

   

Copper River

 

016N

 

011E

30

 

723235

 

 Noah 334

160

   

Copper River

 

016N

 

011E

29

 

723236

 

 Noah 335

160

   

Copper River

 

016N

 

011E

29

 

723237

 

 Noah 336

160

   

Copper River

 

016N

 

011E

28

 

723238

 

 Noah 337

160

   

Copper River

 

016N

 

009E

25

 

723239

 

 Noah 338

160

   

Copper River

 

016N

 

009E

25

 

723240

 

 Noah 339

160

   

Copper River

 

016N

 

010E

30

 

723241

 

 Noah 340

160

   

Copper River

 

016N

 

010E

30

 

723242

 

 Noah 341

160

   

Copper River

 

016N

 

010E

29

 

723243

 

 Noah 342

160

   

Copper River

 

016N

 

010E

29

 

723244

 

 Noah 343

160

   

Copper River

 

016N

 

010E

28

 

723245

 

 

22

--------------------------------------------------------------------------------

 

 

 Noah 344

160

   

Copper River

 

016N

 

010E

28

 

723246

 

 Noah 345

160

   

Copper River

 

016N

 

010E

27

 

723247

 

 Noah 346

160

   

Copper River

 

016N

 

010E

27

 

723248

 

 Noah 347

160

   

Copper River

 

016N

 

010E

26

 

723249

 

 Noah 348

160

   

Copper River

 

016N

 

010E

26

 

723250

 

 Noah 349

160

   

Copper River

 

016N

 

010E

25

 

723251

 

 Noah 350

160

   

Copper River

 

016N

 

010E

25

 

723252

 

 Noah 351

160

   

Copper River

 

016N

 

011E

30

 

723253

 

 Noah 352

160

   

Copper River

 

016N

 

011E

30

 

723254

 

 Noah 353

160

   

Copper River

 

016N

 

011E

29

 

723255

 

 Noah 354

160

   

Copper River

 

016N

 

011E

29

 

723256

 

 Noah 355

160

   

Copper River

 

016N

 

011E

28

 

723257

 

 Noah 356

160

   

Copper River

 

016N

 

011E

28

 

723258

 

 Noah 357

160

   

Copper River

 

016N

 

011E

27

 

723259

 

 Noah 358

160

   

Copper River

 

016N

 

011E

27

 

723260

 

 Noah 359

160

   

Copper River

 

016N

 

011E

26

 

723261

 

 Noah 360

160

   

Copper River

 

016N

 

009E

36

 

723262

 

 Noah 361

160

   

Copper River

 

016N

 

010E

31

 

723263

 

 Noah 362

160

   

Copper River

 

016N

 

010E

31

 

723264

 

 Noah 363

160

   

Copper River

 

016N

 

010E

32

 

723265

 

 Noah 364

160

   

Copper River

 

016N

 

010E

32

 

723266

 

 Noah 365

160

   

Copper River

 

016N

 

010E

33

 

723267

 

 Noah 366

160

   

Copper River

 

016N

 

010E

33

 

723268

 

 Noah 367

160

   

Copper River

 

016N

 

010E

34

 

723269

 

 Noah 368

160

   

Copper River

 

016N

 

010E

34

 

723270

 

 Noah 369

160

   

Copper River

 

016N

 

010E

35

 

723271

 

 Noah 370

160

   

Copper River

 

016N

 

010E

35

 

723272

 

 Noah 371

160

   

Copper River

 

016N

 

010E

36

 

723273

 

 Noah 372

160

   

Copper River

 

016N

 

010E

36

 

723274

 

 Noah 373

160

   

Copper River

 

016N

 

011E

31

 

723275

 

 Noah 374

160

   

Copper River

 

016N

 

011E

31

 

723276

 

 Noah 375

160

   

Copper River

 

016N

 

011E

32

 

723277

 

 Noah 376

160

   

Copper River

 

016N

 

011E

32

 

723278

 

 Noah 377

160

   

Copper River

 

016N

 

011E

33

 

723279

 

 Noah 378

160

   

Copper River

 

016N

 

011E

33

 

723280

 

 Noah 379

160

   

Copper River

 

016N

 

011E

34

 

723281

 

 Noah 380

160

   

Copper River

 

016N

 

011E

34

 

723282

 

 Noah 381

160

   

Copper River

 

016N

 

010E

31

 

723283

 

 Noah 382

160

   

Copper River

 

016N

 

010E

31

 

723284

 

 Noah 383

160

   

Copper River

 

016N

 

010E

32

 

723285

 

 Noah 384

160

   

Copper River

 

016N

 

010E

32

 

723286

 

 Noah 385

160

   

Copper River

 

016N

 

010E

33

 

723287

 

 Noah 386

160

   

Copper River

 

016N

 

010E

33

 

723288

 

 Noah 387

160

   

Copper River

 

016N

 

010E

34

 

723289

 

 Noah 388

160

   

Copper River

 

016N

 

010E

34

 

723290

 

 Noah 389

160

   

Copper River

 

016N

 

010E

35

 

723291

 

 Noah 390

160

   

Copper River

 

016N

 

010E

35

 

723292

 

 Noah 391

160

   

Copper River

 

016N

 

010E

36

 

723293

 

 

23

--------------------------------------------------------------------------------

 

 

 Noah 392

160

   

Copper River

 

016N

 

010E

36

 

723294

 

 Noah 393

160

   

Copper River

 

016N

 

011E

31

 

723295

 

 Noah 394

160

   

Copper River

 

016N

 

011E

31

 

723296

 

 Noah 395

160

   

Copper River

 

016N

 

011E

32

 

723297

 

 Noah 396

160

   

Copper River

 

016N

 

011E

32

 

723298

 

 Noah 397

160

   

Copper River

 

016N

 

011E

33

 

723299

 

 Noah 398

160

   

Copper River

 

016N

 

011E

33

 

723300

 

 Noah 399

160

   

Copper River

 

016N

 

011E

34

 

723301

 

 Noah 400

160

   

Copper River

 

015N

 

010E

6

 

723302

 

 Noah 401

160

   

Copper River

 

015N

 

010E

5

 

723303

 

 Noah 402

160

   

Copper River

 

015N

 

010E

5

 

723304

 

 Noah 403

160

   

Copper River

 

015N

 

010E

4

 

723305

 

 Noah 404

160

   

Copper River

 

015N

 

010E

4

 

723306

 

 Noah 405

160

   

Copper River

 

015N

 

010E

3

 

723307

 

 Noah 406

160

   

Copper River

 

015N

 

010E

3

 

723308

 

 Noah 407

160

   

Copper River

 

015N

 

010E

2

 

723309

 

 Noah 408

160

   

Copper River

 

015N

 

010E

2

 

723310

 

 Noah 409

160

   

Copper River

 

015N

 

010E

1

 

723311

 

 Noah 410

160

   

Copper River

 

015N

 

010E

1

 

723312

 

 Noah 411

160

   

Copper River

 

015N

 

011E

6

 

723313

 

 Noah 412

160

   

Copper River

 

015N

 

011E

6

 

723314

 

 Noah 413

160

   

Copper River

 

015N

 

011E

5

 

723315

 

 Noah 414

160

   

Copper River

 

015N

 

011E

5

 

723316

 

 Noah 415

160

   

Copper River

 

015N

 

011E

4

 

723317

 

 Noah 416

160

   

Copper River

 

015N

 

010E

5

 

723318

 

 Noah 417

160

   

Copper River

 

015N

 

010E

4

 

723319

 

 Noah 418

160

   

Copper River

 

015N

 

010E

4

 

723320

 

 Noah 419

160

   

Copper River

 

015N

 

010E

3

 

723321

 

 Noah 420

160

   

Copper River

 

015N

 

010E

3

 

723322

 

 Noah 421

160

   

Copper River

 

015N

 

010E

2

 

723323

 

 Noah 422

160

   

Copper River

 

015N

 

010E

2

 

723324

 

 Noah 423

160

   

Copper River

 

015N

 

010E

1

 

723325

 

 Noah 424

160

   

Copper River

 

015N

 

010E

1

 

723326

 

 Noah 425

160

   

Copper River

 

015N

 

011E

6

 

723327

 

 Noah 426

160

   

Copper River

 

015N

 

011E

6

 

723328

 

 Noah 427

160

   

Copper River

 

015N

 

011E

5

 

723329

 

 Noah 428

160

   

Copper River

 

015N

 

010E

9

 

723330

 

 Noah 429

160

   

Copper River

 

015N

 

010E

10

 

723331

 

 Noah 430

160

   

Copper River

 

015N

 

010E

10

 

723332

 

 Noah 431

160

   

Copper River

 

015N

 

010E

11

 

723333

 

 Noah 432

160

   

Copper River

 

015N

 

010E

11

 

723334

 

 Noah 433

160

   

Copper River

 

015N

 

010E

12

 

723335

 

 Noah 434

160

   

Copper River

 

015N

 

010E

12

 

723336

 

 Noah 435

160

   

Copper River

 

015N

 

011E

7

 

723337

 

 Noah 436

160

   

Copper River

 

015N

 

010E

10

 

723338

 

 Noah 437

160

   

Copper River

 

015N

 

010E

10

 

723339

 

 Noah 438

160

   

Copper River

 

015N

 

010E

11

 

723340

 

 Noah 439

160

   

Copper River

 

015N

 

010E

11

 

723341

 

 

24

--------------------------------------------------------------------------------

 

 

 Noah 440

160

   

Copper River

 

015N

 

010E

12

 

723342

 

 Noah 441

160

   

Copper River

 

015N

 

010E

12

 

723343

 

 Noah 442

160

   

Copper River

 

018N

 

010E

31

 

724985

 

 Noah 443

160

   

Copper River

 

018N

 

010E

31

 

724986

 

 Noah 444

160

   

Copper River

 

018N

 

010E

31

 

724987

 

 Noah 445

160

   

Copper River

 

018N

 

010E

31

 

724988

 

 Noah 446

160

   

Copper River

 

017N

 

010E

6

 

724989

 

 Noah 447

160

   

Copper River

 

017N

 

010E

6

 

724990

 

 Noah 448

160

   

Copper River

 

017N

 

010E

5

 

724991

 

 Noah 449

160

   

Copper River

 

017N

 

010E

5

 

724992

 

 Noah 450

160

   

Copper River

 

017N

 

010E

6

 

724993

 

 Noah 451

160

   

Copper River

 

017N

 

010E

6

 

724994

 

 Noah 452

160

   

Copper River

 

017N

 

010E

5

 

724995

 

 Noah 453

160

   

Copper River

 

017N

 

010E

5

 

724996

 

 Noah 454

160

   

Copper River

 

017N

 

010E

7

 

724997

 

 Noah 455

160

   

Copper River

 

017N

 

010E

7

 

724998

 

 Noah 456

160

   

Copper River

 

017N

 

010E

8

 

724999

 

 Noah 457

160

   

Copper River

 

017N

 

010E

8

 

725000

 

 Noah 458

160

   

Copper River

 

017N

 

010E

9

 

725001

 

 Noah 459

160

   

Copper River

 

017N

 

010E

9

 

725002

 

 Noah 460

160

   

Copper River

 

017N

 

010E

7

 

725003

 

 Noah 461

160

   

Copper River

 

017N

 

010E

7

 

725004

 

 Noah 462

160

   

Copper River

 

017N

 

010E

8

 

725005

 

 Noah 463

160

   

Copper River

 

017N

 

010E

8

 

725006

 

 Noah 464

160

   

Copper River

 

017N

 

010E

9

 

725007

 

 Noah 465

160

   

Copper River

 

017N

 

010E

9

 

725008

 

 Noah 466

160

   

Copper River

 

017N

 

010E

18

 

725009

 

 Noah 467

160

   

Copper River

 

017N

 

010E

18

 

725010

 

 Noah 468

160

   

Copper River

 

017N

 

010E

17

 

725011

 

 Noah 469

160

   

Copper River

 

017N

 

010E

17

 

725012

 

 Noah 470

160

   

Copper River

 

017N

 

010E

16

 

725013

 

 Noah 471

160

   

Copper River

 

017N

 

010E

16

 

725014

 

 Noah 472

160

   

Copper River

 

017N

 

010E

15

 

725015

 

 Noah 473

160

   

Copper River

 

017N

 

010E

15

 

725016

 

 Noah 474

160

   

Copper River

 

017N

 

010E

18

 

725017

 

 Noah 475

160

   

Copper River

 

017N

 

010E

18

 

725018

 

 Noah 476

160

   

Copper River

 

017N

 

010E

17

 

725019

 

 Noah 477

160

   

Copper River

 

017N

 

010E

17

 

725020

 

 Noah 478

160

   

Copper River

 

017N

 

010E

16

 

725021

 

 Noah 479

160

   

Copper River

 

017N

 

010E

16

 

725022

 

 Noah 480

160

   

Copper River

 

017N

 

010E

15

 

725023

 

 Noah 481

160

   

Copper River

 

017N

 

010E

15

 

725024

 

 Noah 482

160

   

Copper River

 

017N

 

010E

14

 

725025

 

 

25

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Part 2

 

Area of Interest Map

 

The Area of Interest shall be as illustrated on the attached map:

 

[ex_103949.jpg]

 

1

--------------------------------------------------------------------------------

 

 

LIMITED LIABILITY COMPANY AGREEMENT

BETWEEN

CORE ALASKA, LLC AND ROYAL ALASKA, LLC

FOR PEAK GOLD, LLC

 

EXHIBIT C

TAX MATTERS

 

ARTICLE I

EFFECT OF THIS EXHIBIT

 

As set forth in Section 4.2 of the Agreement, the Company shall constitute a tax
partnership within the meaning of Section 761(a) of the United States Internal
Revenue Code of 1986, as amended (the “Code”). This Exhibit shall govern the
treatment of the Company as a tax partnership and the relationship of the
Members with respect to tax matters and the other matters addressed herein.
Except as otherwise indicated, capitalized terms used in this Exhibit shall have
the meanings given to them in the Agreement. In the event of a conflict between
this Exhibit and the other provisions of the Agreement, the terms of this
Exhibit shall control.

 

ARTICLE II

TAX MATTERS PARTNER

 

2.1     Designation of Tax Matters Partner. The Manager1 is hereby designated
the “tax matters partner” as defined in Section 6231(a)(7) of the Code as in
effect on the date hereof, and the “partnership representative” of the Company
for any tax period subject to the Revised Partnership Audit Procedures, as
defined below (the tax matters partner and the partnership representative
hereinafter referred to as the “Tax Matters Partner”) and shall be responsible
for, make elections for, and prepare and file any federal and state tax returns
or other required tax forms following approval of the Management Committee
pursuant to Section 7.2(c) of the Agreement (subject to Section 2.2 of the
Exhibit C below). Not less than forty-five (45) days prior to the date on which
any such tax return is due to be filed (including extensions), the Tax Matters
Partner shall deliver to each Member copies of such proposed tax return for such
Member’s review, comment, and agreement. Each Member shall provide the Tax
Matters Partner with comments within fifteen (15) days after such Member’s
receipt of such tax return. The Tax Matters Partner and the other Members shall
work together in good faith to resolve any disagreements with respect to such
tax return (including requesting an extension of the due date for filing any
such tax return from an applicable governmental agency and filing forms in
connection with such request). If the Members cannot reach agreement within
fifteen (15) days after the Tax Matters Partner’s receipt of a notice of such
determination from a Member, the dispute shall be submitted for resolution to a
nationally recognized accounting firm selected by mutual agreement of the
Members or such other persons as the Members may mutually agree (the
“Arbitrating Accountants”), the fees and expenses of which will be allocated
between the Members in the same proportion that the aggregate amount of the
disputed items submitted to the Arbitrating Accountants that is unsuccessfully
disputed by each Members (as finally determined by such Arbitrating Accountants)
bears to the total amount of all the disputed items so submitted. The
Arbitrating Accountants shall render a decision on the matter no later than five
(5) days prior to the date on which the relevant tax return is due to be filed
(including extensions). Each Member shall be bound by the determinations of the
Arbitrating Accountants.

 

___________________________

 

1 Note that to be designated as Partnership Representative, the Manager needs to
have a substantial US presence (meaning available to meet with the IRS, have a
US street address and phone number and a US tax ID). 

 

1

--------------------------------------------------------------------------------

 

 

2.2     In the event of any change in Manager, the Member serving as Manager at
the end of a taxable year shall continue as Tax Matters Partner with respect to
all matters concerning such year unless the Tax Matters Partner for that year is
required to be changed pursuant to applicable Treasury Regulations.
Notwithstanding any provision herein to the contrary, in the event an audit,
proposed adjustment or similar action by a tax authority (a “Tax Contest”)
relates to a taxable year (the “Contested Year(s)”) during which the right and
power of Members to appoint each Designate is different than the year(s) during
which Tax Contest is ongoing, the Management Committee, solely for purposes of
applying the provisions of this Exhibit C (and corresponding provision of the
Agreement) with respect to a Tax Contest for such Contested Years, shall be
determined in the same manner as the Contested Year(s) regardless of whether the
person with the power to appoint a Designate pursuant to this sentence is still
a Member. The Tax Matters Partner and the other Member shall use reasonable best
efforts to comply with the responsibilities outlined in this Article II and in
Sections 6221 through 6233 of the Code as in effect for any tax period prior to
the effective date of the amendment of such sections of the Code by the Revised
Partnership Audit Procedures (including any Treasury regulations promulgated
thereunder) and in doing so shall incur no liability to any other party except
in the case of gross negligence, willful misconduct or fraud. Notwithstanding
anything to the contrary set forth herein, all discretionary decisions of the
Tax Matters Partner shall be subject to approval of the Management Committee
pursuant to Section 7.2(c) of the Agreement (as may be modified pursuant to this
Section 2.2 of Exhibit C).

 

2.3     Notice. Each Member shall furnish the Tax Matters Partner with such
information (including information specified in Section 6230(e) of the Code for
any tax period prior to the effective date of the amendment of such section of
the Code by the Revised Partnership Audit Procedures) as it may reasonably
request to permit it to provide the Internal Revenue Service with sufficient
information to allow proper notice to the Members in accordance with Section
6223 of the Code as in effect for any tax period prior to the effective date of
the amendment of such section of the Code by the Revised Partnership Audit
Procedures. The Tax Matters Partner shall keep each Member reasonably informed
of all administrative and judicial proceedings for the adjustment at the
partnership level of partnership items, including but not limited to information
required in accordance with Section 6223(g) of the Code for any tax period prior
to the effective date of the amendment of such section of the Code by the
Revised Partnership Audit Procedures.

 

2.4     Inconsistent Treatment of Partnership Item. If an administrative
proceeding contemplated under Section 6223 of the Code as in effect for any tax
period prior to the effective date of the amendment of such section of the Code
by the Revised Partnership Audit Procedures has begun, and the Tax Matters
Partner so requests, each Member shall notify the Tax Matters Partner of its
treatment of any partnership item on its federal income tax return that is
inconsistent with the treatment of that item on the partnership return.

 

2

--------------------------------------------------------------------------------

 

 

2.5     Extensions of Limitation Periods. The Tax Matters Partner shall not
enter into any extension of the period of limitations without (i) first giving
reasonable advance notice to the other Member(s) of such intended action and
(ii) the prior consent of the Management Committee pursuant to Section 7.2(c) of
the Agreement (as may be modified by Section 2.2 of this Exhibit C).

 

2.6     Requests for Administrative Adjustments. Neither Member shall file,
pursuant to Section 6227 of the Code as in effect for any tax period prior to
the effective date of the amendment of such section of the Code by the Revised
Partnership Audit Procedures, a request for an administrative adjustment of
partnership items for any partnership taxable year without first notifying the
other Member. If the other Member agrees with the requested adjustment, the Tax
Matters Partner shall file the request for administrative adjustment on behalf
of the partnership. If consent is not obtained within thirty (30) days after
notice from the proposing Member, or within the period required to timely file
the request for administrative adjustment, if shorter, either Member, including
the Tax Matters Partner, may file that request for administrative adjustment on
its own behalf.

 

2.7     Judicial Proceedings. Either Member intending to file a petition under
Section 6226, 6228 or other sections of the Code as in effect for any tax period
prior to the effective date of the amendment of such sections of the Code by the
Revised Partnership Audit Procedures with respect to any partnership item, or
other tax matters involving the Company, shall notify the other Member of such
intention and the nature of the contemplated proceeding. If the Tax Matters
Partner is the Member intending to file such petition, such notice shall be
given within a reasonable time to allow the other Member to participate in the
choosing of the forum in which such petition will be filed. If either Member
intends to seek review of any court decision rendered as a result of a
proceeding instituted under the preceding part of this Paragraph, such Member
shall notify the other Member of such intended action.

 

2.8     Settlements. The Tax Matters Partner shall not bind any other Member (or
former Member) to a settlement agreement without first obtaining the written
consent of any such Member (or former Member). Either Member who enters into a
settlement agreement for its own account with respect to any partnership items,
as defined by Section 6231(a)(3) of the Code as in effect for any tax period
prior to the effective date of the amendment of such section of the Code by the
Revised Partnership Audit Procedures, shall notify the other Member of such
settlement agreement and its terms within ninety (90) days from the date of
settlement.

 

2.9     Fees and Expenses. The Tax Matters Partner shall not engage legal
counsel, certified public accountants, or others without the prior consent of
the Management Committee. Either Member may engage legal counsel, certified
public accountants, or others in its own behalf and at its sole cost and
expense. Any reasonable item of expense, including but not limited to fees and
expenses for legal counsel, certified public accountants, and others which the
Tax Matters Partner incurs (after proper consent by the Management Committee as
provided above) in connection with any audit, assessment, litigation, or other
proceeding regarding any partnership item, shall constitute proper charges to
the Business Account and shall be borne by the Members as any other item which
constitutes a direct charge to the Business Account pursuant to the Agreement.

 

2.10     Special Allocation of Items Resulting from Partnership Audits.
Notwithstanding anything to the contrary in this Agreement, the Tax Matters
Partner may make special allocations of income, gain, loss, or deduction in
order to correct for distortions arising from a partnership audit under Revised
Partnership Audit Procedures; provided, that any such allocations shall first be
approved by the Management Committee pursuant to Section 7.2(c) of the Agreement
(as may be modified by Section 2.2 of this Exhibit C). Allocations made under
this Section 2.10 of this Exhibit C shall preserve, to the greatest extent
permitted by law, the after-tax economic arrangement of the Members.

 

3

--------------------------------------------------------------------------------

 

 

2.11     Direction. To the extent not otherwise addressed in this Agreement, the
Tax Matters Partner shall act at the direction of the Management Committee
pursuant to Section 7.2(c) of the Agreement (as may be modified by Section 2.2
of this Exhibit C) with respect to any actions that it is permitted to take when
acting in its capacity as the Tax Matters Partner, including without limitation
(1) electing out of Subchapter C of Subtitle A, Chapter 63 under Section 6221(b)
of the Code as amended by the Revised Partnership Audit Procedures, and (2)
making the election under Section 6226 of the Code as amended by the Revised
Partnership Audit Procedures to have the Members take tax adjustments into
account on their own tax returns.

 

2.12     Survival. The provisions of the foregoing paragraphs, including but not
limited to the obligation to pay fees and expenses contained in Paragraph 2.9,
shall survive the termination of the Company or the termination of either
Member’s interest in the Company and shall remain binding on the Members for a
period of time necessary to resolve with the Internal Revenue Service or the
Department of the Treasury any and all matters regarding the federal income
taxation of the Company for the applicable tax year(s).     

 

2.13     Survival Taxable Year. The taxable year of the Company shall be its
required taxable year, as determined pursuant to Section 706(b) of the Code.

 

2.14     Definition. The “Revised Partnership Audit Procedures” means the
revised partnership audit procedures of Subchapter C of Subtitle F, Chapter 63
of the Code, as amended by the Bipartisan Budget Act of 2015, P.L. 114 74
(together with any subsequent amendments thereto, Treasury Regulations
promulgated thereunder, and administrative interpretations thereof).

 

ARTICLE III

TAX ELECTIONS AND ALLOCATIONS

 

3.1     Tax Partnership Status. Beginning at the time when more than one Member
holds a Percentage Interest pursuant to Section 5.1(b)(ii) of the Agreement, as
further described in Paragraph 3.7 hereof and Revenue Ruling 99-5, it is
understood and agreed that the Members intend to create a partnership for United
States federal and state income tax purposes, and, unless otherwise agreed to
hereafter by both Members, neither Member shall make an election to be, or have
the arrangement evidenced hereby, excluded from the application of any
provisions of Subchapter K of the Code, or any equivalent state income tax
provision. It is understood and agreed that the Members intend to create a
partnership for federal and state income tax purposes only (a “tax
partnership”). The Manager shall file with the appropriate office of the
Internal Revenue Service a partnership income tax return covering the Company
and the Operations. The Members recognize that this Agreement may be subject to
state income tax statutes. The Manager shall file with the appropriate offices
of the state agencies any required partnership state income tax returns. Each
Member agrees to furnish to the Manager any information it may have relating to
the Company and the Operations as shall be required for proper preparation of
such returns. The Manager shall furnish to the other Member for its review a
copy of each proposed income tax return at least two weeks prior to the date the
return is filed.

 

4

--------------------------------------------------------------------------------

 

 

3.2     Tax Elections. The Company shall make the following elections for
purposes of all partnership income tax returns:

 

(a)     To use accrual method of accounting.

 

(b)     To deduct currently all development expenses to the extent possible
under Section 616 of the Code.

 

(c)    Unless the Members unanimously agree otherwise, to compute the allowance
for depreciation in respect of all depreciable Assets using the maximum
accelerated tax depreciation method and the shortest life permissible or, at the
election of the Manager, using the units of production method of depreciation.

 

(d)     To treat advance royalties as deductions from gross income for the year
paid or accrued to the extent permitted by law.

 

(e)     To adjust the basis of Company property under section 754 of the Code at
the request of either Member;

 

(f)     To amortize over the shortest permissible period all organizational
expenditures and business start-up expenses under Sections 195 and 709 of the
Code;

 

Any other election required or permitted to be made by the Company under the
Code or any state tax law shall be made as determined by the Management
Committee.

 

Each Member shall elect under Section 617(a) of the Code to deduct currently all
exploration expenses. Each Member reserves the right to capitalize its share of
development and/or exploration expenses of the Company in accordance with
Section 59(e) of the Code, provided that a Member’s election to capitalize all
or any portion of such expenses shall not affect the Member’s Capital Account.

 

3.3     Allocations to Members. Subject to Paragraph 3.4 and Paragraph 3.7,
allocations for Capital Account purposes for each fiscal year, or allocation
period in such fiscal year, shall be in accordance with the following:

 

(a)     Exploration expenses and development cost deductions shall be allocated
among the Members in accordance with their respective Capital Contributions used
to fund such expenses and costs.

 

(b)     Depreciation and amortization deductions with respect to a depreciable
Asset shall be allocated among the Members in accordance with their respective
Capital Contributions of the Asset, to the extent the associated adjusted basis
of the Asset gives rise to such depreciation, amortization or loss deduction.

 

(c)     Production and operating cost deductions shall be allocated among the
Members in accordance with their respective Capital Contributions used to fund
such costs.

 

(d)     Deductions for depletion with respect to a depletable Asset (to the
extent of the amount of such deductions that would have been determined for the
Capital Account purposes if only cost depletion were allowable for federal
income tax purposes) shall be allocated to the Members in accordance with their
respective Capital Contributions of the Asset, to the extent the associated
adjusted basis of the Asset gives rise to such depletion deduction. Any
remaining depletion deductions shall be allocated to the Members so that, to the
extent possible, the Members receive the same total amounts of percentage
depletion as they would have received if percentage depletion.

 

5

--------------------------------------------------------------------------------

 

 

(e)     Subject to Subparagraph 3.3(g) below, gross income on the sale of
productions shall be allocated in accordance with the Members’ respective rights
to share in the proceeds of such sale.

 

(f)     Except as provided in Subparagraph 3.3(g) below, gain or loss on the
sale of a depreciable or depletable asset (including unrealized gain and loss
arising from a revaluation of the Company’s Assets pursuant to made in
accordance with Treas. Reg. §1.704-1(b)(2)(iv(f) and (g)) shall be allocated so
that, to the extent possible, the net amount reflected in the Members’ Capital
Account with respect to such property, (taking into account the cost of such
property, depreciation, amortization, depletion or other cost recovery
deductions and gain or loss) most closely reflects the Member’s Percentage
Interests.

 

(g)     Gains and losses on the sale of all or substantially all the Assets of
Company (including unrealized gain and loss arising from a revaluation of the
Company’s Assets pursuant to or made in accordance with Treas. Reg.
§1.704-1(b)(2)(iv)(f) and (g)) shall be allocated so that, to the extent
possible, the Members’ resulting Capital Account balances are in the same range
ratio as their Percentage Interests at the tie of such sale.

 

(h)     The Members acknowledge that expenses and deductions of this Paragraph
may be required to be capitalized into production under Section 263A of the
Code. With respect to such capitalized expenses or deductions, the allocation of
gross income on the sale of production shall be adjusted, in any reasonable
manner consistently applied by the Manager, so that the same net amount (subject
possibly to timing differences) is reflected in the Capital Accounts as if such
expenses or deductions were instead deductible and allocated pursuant to the
preceding provisions of this Paragraph.

 

(i)     Any recapture of exploration expenses under Section 617(b)(1)(A) of the
Code, and any disallowance of depletion under Section 617(b)(1)(B) of the Code,
shall be borne by the Members in the same manner as the related exploration
expenses were allocated to, or claimed by, them.

 

(j)     In the event that any amount claimed by the Company to constitute a
deductible expense is treated for applicable tax purposes as a distribution made
to a Member in its capacity as a member of the Company (and thus as a partner of
a partnership), and not a guaranteed payment as defined in Code Section 707(c)
or payment to a partner not acting in its capacity as a partner under Code
Section 707(a), the Member who is determined to have received such distribution
shall be first allocated an amount of the Company’s gross income equal to such
payment and its capital Account shall be reduced to reflect a distribution. In
the event that the Company is deemed to have made a payment to any Member as a
deductible expense in excess of the amount actually paid to such Member, such
Member shall be allocated an amount of the Company’s deductions reflecting such
excess amount, and such Member shall be deemed to have made a Capital
Contribution to the Company in the amount of such excess amount.

 

(k)     All deductions and losses that are not otherwise allocated above in this
Paragraph shall be allocated among the Members in accordance with their
respective Capital Contributions used to fund such deductions and losses and,
thereafter, pursuant to Section 3.3(l) below.

 

6

--------------------------------------------------------------------------------

 

 

(l)     All other items of income, gain, loss, and deduction shall be allocated
to the Members in accordance with their Percentage Interests.

 

(m)    If the Members’ Percentage Interests change during any taxable year of
the Company, the distributive share of items of income, gain, loss and deduction
of each Member shall be determined in any manner (1) permitted by Section 706 of
the Code, and (2) agreed on by both Members. If the Members cannot agree on a
method, the method shall be determined by the Tax Matters Partner in
consultation with the Company’s tax advisers, with preference given to the
interim closing-of-the-books method except where application of that method
would result in undue administrative expense in relationship to the amount of
the items to be allocated.

 

(n)     “Nonrecourse deductions,” as defined by Treas. Reg. § 1.704-2(b)(1)
shall be allocated between the Members in proportion to their Percentage
Interests.

 

3.4     Regulatory Allocations. Notwithstanding the provisions of Paragraph 3.3
to the contrary, the following special allocations shall be given effect for
purposes of maintaining the Members’ Capital Accounts.

 

(a)     If either Member unexpectedly receives any adjustments, allocations, or
distributions described in Treas. Reg. §1.704-1(b)(2)(ii)(d)(4),
§1.704-1(b)(2)(ii)(d)(5)     or §1.704-1(b)(2)(ii)(d)(6), which result in a
deficit Capital Account balance, items of income and gain shall be specially
allocated to each such Member in an amount and manner sufficient to eliminate,
to the extent required by the Treasury Regulations, the Capital Account deficit
of such Member as quickly as possible. For the purposes of this Paragraph, each
Member’s Capital Account balances shall be increased by the sum of (i) the
amount such Member is obligated to restore pursuant to any provision of the
Agreement, and (ii) the amount such Member is deemed to be obligated to restore
pursuant to the penultimate sentences of Treas. Reg. §§ 1.704-2(g)(1) and
1.704-2(i)(5).

 

(b)     The “minimum gain chargeback” and “partner minimum gain chargeback”
provisions of Treas. Reg. §§ 1.704-2(f) and 1.704-2(i)(4), respectively, are
incorporated herein by reference and shall be given effect. In accordance with
Treas. Reg. § 1.704-2(i)(1), deductions attributable to a “partner nonrecourse
liability” shall be allocated to the Member that bears the economic risk of loss
for such liability.

 

(c)     If the allocation of deductions to either Member would cause such Member
to have a deficit Capital Account balance at the end of any taxable year of the
Company (after all other allocations provided for in this Article III have been
made and after giving effect to the adjustments described in Subparagraph
3.4(a)), such deductions shall instead be allocated to the other Member.

 

3.5     Curative Allocations. The allocations set forth in Paragraph 3.4 (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Treasury Regulations. It is the intent of the Members that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of income,
gain, loss or deduction pursuant to this Paragraph. Therefore, notwithstanding
any other provisions of this Article III (other than the Regulatory
Allocations), the Manager shall make such offsetting special allocations of
income, gain, loss or deduction in whatever manner it determines appropriate so
that, after such offsetting allocations are made, each Member’s Capital Account
balance is, to the extent possible, equal to the Capital Account balance such
Member would have had if the Regulatory Allocations were not part of this
Agreement and all items were allocated pursuant to Paragraph 3.3 without regard
to Paragraph 3.4.

 

7

--------------------------------------------------------------------------------

 

 

3.6     Tax Allocations. Except as otherwise provided in this Paragraph and
pursuant to Paragraph 3.7, items of taxable income, deduction, gain and loss
shall be allocated in the same manner as the corresponding item is allocated for
book purposes under Paragraphs 3.3, 3.4, and 3.5, of the corresponding item
determined for Capital Account purposes.

 

(a)     Recapture of tax deductions arising out of a disposition of property
shall, to the extent consistent with the allocations for tax purposes of the
gain or amount realized giving rise to such recapture, be allocated to the
Members in the same proportions as the recaptured deductions were originally
allocated or claimed.

 

(b)     To the extent required by Section 704(c) of the Code, income, gain,
loss, and deduction with respect to property contributed to the Company by a
Member shall be shared among both Members so as to take account of the variation
between the basis of the property to the Company and its fair market value at
the time of Capital Contribution. The Members intend that Section 704(c) shall
effect no allocations of tax items that are different from the allocations under
Paragraphs 3.3, 3.4 and 3.5 of the corresponding items for Capital Account
purposes. However, to the extent that allocations of tax items are required
pursuant to Section 704(c) of the Code to be made other than in accordance with
the allocations under Paragraphs 3.3, 3.4 and 3.5 of the corresponding items for
Capital Account purposes, Section 704(c) of the Code shall be applied in
accordance with the “traditional method without curative allocations” under
Treas. Reg. § 1.704-3(b).

 

(c)     Depletion deductions with respect to contributed property shall be
determined without regard to any portion of the property’s basis that is
attributable to pre-Capital Contribution expenditures by CORE that were
capitalized under Code Sections 616(b), 59(e) and 291(b). Deductions
attributable to pre-Capital Contribution expenditures by CORE shall be
calculated under such Code Sections as if CORE continued to own the depletable
property to which such deductions are attributable, and such deductions shall be
reported by the Company and shall be allocated solely to CORE.

 

(d)     The Members understand the allocations of tax items set forth in this
Paragraph, and agree to report consistently with such allocations for federal
and state tax purposes.

 

3.7     Tax Treatment of Royal’s Initial Contribution and Phase I Earn-In
Contributions. Notwithstanding anything in this Exhibit C or the Agreement to
the contrary, the Members intend for all tax purposes that Royal’s Initial
Contribution shall not be treated as a Capital Contribution for Capital Account
purposes when initially funded and shall instead be treated as an option premium
payment made to the Company by Royal to acquire the option to make Phase I Earn
In Contributions within the Earn In Period and thereby acquire (and then
increase) a Percentage Interest pursuant to Section 5.1(b)(ii)(1) of the
Agreement. Under this construct, each $1,000,000 Phase I Earn In Contribution
made by Royal shall be treated for all tax purposes as the exercise of an
option, and payment of a deemed option strike price, to acquire a 2% incremental
Percentage Interest with the result that Royal shall then be treated as making a
$2,000,000 Capital Contribution for Capital Account adjustment and tax purposes
(consisting of $1,000,000 of Royal’s Initial Contribution previously made and
$1,000,000 of Phase I Earn In Contributions made in the Earn-In Period).

 

8

--------------------------------------------------------------------------------

 

 

ARTICLE IV

CAPITAL ACCOUNTS; LIQUIDATION

 

4.1     Capital Accounts.

 

(a)     A separate Capital Account shall be established and maintained by the
Tax Matters Partner for each Member. Subject to Paragraph 3.7 of this Exhibit C
and Section 6.2 of the Agreement, each Member’s Capital Account shall be
increased by (i) the amount of money contributed by the Member to the Company
pursuant to Article V of the Agreement, (ii) the fair market value of property
contributed by the Member to the Company pursuant to Article V of the Agreement
(net of liabilities secured by such contributed property that the partnership is
considered to assume or take subject to under Code Section 752) and (iii)
allocations to the Member under Paragraphs 3.3, 3.4 and 3.5 of this Exhibit C of
Company income and gain (or items thereof), including income and gain exempt
from tax; and shall be decreased by (iv) the amount of money distributed to the
Member by the Company, (v) the fair market value of property distributed to the
Member by the Company (net of liabilities secured by such distributed property
and that the Member is considered to assume or take subject to under Code
Section 752), (vi) allocations to the Member under Paragraphs 3.3, 3.4 and 3.5
of this Exhibit C of expenditures of the Company not deductible in computing its
taxable income and not properly chargeable to a Capital Account, and (vii)
allocations of Company loss and deduction (or items thereof), excluding items
described in (vi) above and percentage depletion to the extent it exceeds the
adjusted tax basis of the depletable property to which it is attributable.

 

(b)     In the event that the Capital Accounts of the Members are computed with
reference to the book value of any Asset which differs from the adjusted tax
basis of such Asset, then the Capital Accounts shall be adjusted for
depreciation, depletion, amortization and gain or loss as computed for book
purposes with respect to such Asset in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(g).

 

(c)     In the event any interest in the Company is transferred in accordance
with the terms of this Agreement, the transferee shall succeed to the Capital
Account of the transferor to the extent it relates to the transferred interest,
except as provided in Treasury Regulation Section 1.704-1(b)(2)(iv)(1).

 

(d)     In the event property, other than money, is distributed to a Member, the
Capital Accounts of the Members shall be adjusted to reflect the manner in which
the unrealized income, gain, loss and deduction inherent in such property (that
has not been reflected in the Capital Accounts previously) would be allocated
among the Members if there was a taxable disposition of such property for the
fair market value of such property (taking Section 7701(g) of the Code into
account) on the date of distribution. For this purpose the fair market value of
the property shall be determined as set forth in Paragraph 4.2(a) below.

 

9

--------------------------------------------------------------------------------

 

 

(e)     CORE is contributing to the Agreement certain depletable properties with
respect to which CORE currently has an adjusted tax basis which may consist in
part of depletable expenditures and in part of expenditures capitalized under
Code Sections 616(b), 291(b) and/or 59(e). For purposes of maintaining the
Capital Accounts, the Company’s deductions with respect to contributed property
in each year for (i) depletion, (ii) deferred development expenditures under
Section 616(b) attributable to pre-Capital Contribution expenditures, (iii)
amortization under Section 291(b) attributable to pre-Capital Contribution
expenditures, and (iv) amortization under Section 59(e) attributable to
pre-Capital Contribution expenditures shall be the amount of the corresponding
item determined for tax purposes pursuant to Subparagraph 3.6(c) multiplied by
the ratio of (A) the book value at which the contributed property is recorded in
the Capital Accounts to (B) the adjusted tax basis of the contributed property
(including basis resulting from capitalization of pre-Capital Contribution
development expenditures under Sections 616(b), 291(b), and 59(e)).

 

(f)     The foregoing provisions, and the other provisions of the Agreement
relating to the maintenance of Capital Accounts and the allocations of income,
gain, loss, deduction and credit, are intended to comply with Treasury
Regulations Section 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such Regulations. In the event the Management Committee shall
determine that it is prudent to modify the manner in which the Capital Accounts,
or any debits or credits thereto, are computed in order to comply with such
Regulations, the Management Committee may make such modification, provided that
it is not likely to have a material effect on the amount distributable to either
Member upon liquidation of the Company pursuant to Paragraph 4.2

 

(g)     If the Members so agree, upon the occurrence of an event described in
Treas. Reg. § 1.704-1(b)(2)(iv)(5), the Capital Accounts shall be restated in
accordance with Treas. Reg. § 1.704-1(b)(2)(iv)(f) to reflect the manner in
which unrealized income, gain, loss or deduction inherent in the assets of the
Company (that has not been reflected in the Capital Accounts previously) would
be allocated among the Members if there were a taxable disposition of such
assets for their fair market values, as determined in accordance with Section
4.2(a). For purposes of Paragraph 3.3, a Member shall be treated as contributing
the portion of the book value of any property that is credited to the Member’s
Capital Account pursuant to the preceding sentence. Following a revaluation
pursuant to this Subparagraph 4.1(g), the Members’ shares of depreciation,
depletion, amortization and gain or loss, as computed for tax purposes, with
respect to property that has been revalued pursuant to this Subparagraph 4.1(g)
shall be determined in accordance with the principles of Code Section 704(c) as
applied pursuant to the final sentence of Subparagraph 3.6(b).

 

10

--------------------------------------------------------------------------------

 

 

4.2     Liquidation. In the event the partnership is “liquidated” within the
meaning of Treasury Regulation Section 1.704-1(b)(2)(ii)(g) then,
notwithstanding any other provision of the Agreement to the contrary, the
following steps shall be taken (after taking into account any transfers of
Capital Accounts required pursuant to the Agreement):

 

(a)     The Capital Accounts of the Members shall be adjusted to reflect any
gain or loss which would be realized by the partnership and allocated to the
Members pursuant to the provisions of Article III of this Exhibit C if the
Assets had been sold at their fair market value at the time of liquidation. The
fair market value of the Assets shall be determined by agreement of both
Members; provided, however, that in the event that the Members fail to agree on
the fair market value of any Asset, its fair market value shall be determined by
a nationally recognized independent engineering firm or other qualified
independent party approved by both Members.

 

(b)     After making the foregoing adjustments and/or Capital Contributions, all
remaining Assets shall be distributed to the Members in accordance with the
balances in their Capital Accounts, it being understood that the intent of the
Members is that the balances in their Capital Accounts (after taking into
account all allocations under Paragraph III, including Subparagraph 3.3(g), as
well as all other Capital Account adjustments required by this Exhibit C) are to
be, to the extent possible, pro rata in proportion to such Percentage Interests.
Unless otherwise expressly agreed on by both Members, each Member shall receive
an undivided interest in each and every Asset determined by the ratio of the
amount in each Member’s Capital Account to the total of both of the Members’
Capital Accounts. Assets distributed to the Members shall be deemed to have a
fair market value equal to the value assigned to them pursuant to Subparagraph
4.2(a) above.

 

(c)     All distributions to the Members in respect of their Capital Accounts
shall be made in accordance with the time requirements of Treasury Regulation
Sections 1.704-1(b)(2)(ii)(b)(2) and (3).

 

(d)     Deemed  Terminations. Notwithstanding the provisions of Paragraph 4.2,
if the “liquidation” of the Company results from a deemed termination under
Section 708(b)(1)(B) of the Code, then (i) Subparagraphs 4.2(a) and 4.2(b) shall
not apply, (ii) the Company shall be deemed for tax purposes to have contributed
its Assets to a new tax partnership pursuant to the terms of this Exhibit C,
(iii) the Company shall be deemed to have distributed Percentage Interests in
such new tax partnership in accordance with the relative Capital Account
balances of the Members as adjusted pursuant to Subparagraph 4.2(a), and (iv)
the new tax partnership shall continue pursuant to the terms of this Agreement
and this Exhibit C.

 

This Exhibit C may be executed in one or more counterparts each of which when
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same exhibit. Delivery of an executed counterpart
of a signature page to this Exhibit C in .pdf or other electronic form shall be
effective as delivery of a manually executed counterpart of this Exhibit C.

 

[Signatures on next page]

 

11

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Exhibit C as of the
Effective Date.

 

 

CORE ALASKA, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ John B. Juneau

 

 

Name:

 John B. Juneau

 

 

Title:

 President and Chief Executive Officer

 

                          ROYAL ALASKA, LLC                     By: /s/ Mark
Isto     Name: Mark Isto     Title: Vice President and Chief Financial Officer  